EXHIBIT 10

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE BRACKETED AND MARKED WITH ASTERISKS ([**]) AND HAVE
BEEN OMITTED. THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

CO-PROMOTION AGREEMENT

 

Between

 

Auxilium Pharmaceuticals, Inc.

 

And

 

Oscient Pharmaceuticals Corp.

 

Dated as of April 11, 2005

 



--------------------------------------------------------------------------------

Table of Contents

 

1.0

   DEFINITIONS    1

2.0

   CO-PROMOTION OF PRODUCT    11      2.1    Grant of rights    11      2.2   
Commercially Reasonable Efforts; minimum number of Details and PSRs    11     
2.3    Management Steering Committee:    12           (a)    Creation and
Overview    12           (b)    Responsibilities    12           (c)   
Management Steering Committee Meetings    13           (d)    Management
Steering Committee Decision Making    14      2.4    Marketing Committee    14  
        (a)    Creation and Overview    14           (b)    Responsibilities   
15           (c)    Marketing Committee Meetings    15           (d)   
Marketing Committee Decision Making    16           (e)    Decisions regarding
certain Matters    16      2.5    Obligations Of The Parties And Their
Affiliates    17      2.6    Oscient Level of PSRs; PSR Compensation    17     
2.7    Co-Promotion Start Date    18      2.8    Promotion Plan    18      2.9
   Marketing Budget; Allocation of Marketing Expenses    19      2.10   
Additional Expenses    19      2.11    Promotional Activities    20      2.12   
Promotional Materials    20      2.13    Co-Branding    20      2.14    Oscient
PSR Training    20      2.15    Auxilium Supply and Manufacturing
Responsibilities    21      2.16    Co-Promotion Reports    22      2.17   
Inventory Reports    22      2.18    Trademark    22      2.19    TMF Option   
22

 

i



--------------------------------------------------------------------------------

     2.20    Other Product Option    23      2.21    Other Commercialization
Activities    23

3.0

   TERM AND COMPENSATION    24      3.1    Term    24      3.2    First
Extension Period    24      3.3    Second Extension Period    25      3.4   
Expense Reports    26      3.5    Allocation of Gross Profit    27      3.6   
Adjustments to the Profit Sharing Thresholds    27      3.7    Tail Period    28
     3.8    Generic Entry    29

4.0

   STATEMENTS AND REMITTANCE    29      4.1    Record of the number of Details
   29      4.2    Record Gross Sales, Net Sales, Gross Profit, Marketing Budget
expenses and Actual Cost    29      4.3    Record Promotional Material usage and
purchases    29      4.4    Right to independent certified public accountant   
29      4.5    Reimbursement for examination    29      4.6    Payment of taxes
   30      4.7    Payment of PCP Gross Profits    30      4.8    Late Payment   
30      4.9    Method of Payment    30

5.0

   ADVERSE EVENTS, CONFIDENTIALITY AND INTELLECTUAL PROPERTY    30      5.1   
Adverse Events and Regulatory Matters    30      5.2    Confidential Information
   31      5.3    Disclosure to Affiliate    31      5.4    Public Announcements
   31      5.5    Publications    31      5.6    Trademark    32      5.7   
Copyright    32      5.8    Patents    33      5.9    Injunctive Relief    34

 

ii



--------------------------------------------------------------------------------

6.0

   PRODUCT COMPLAINTS; INQURIES, WITHDRAWALS AND RECALLS    34

7.0

   TERMINATION    35      7.1    Breach    35      7.2    Insolvency    36     
7.3    Generics    36      7.4    Product Withdrawal    36      7.5   
Competitive Product    36      7.6    Termination by Oscient    36      7.7   
Termination by Auxilium for Failure to Detail    36

8.0

   RIGHTS AND DUTIES UPON TERMINATION    37      8.1    Survival    37      8.2
   Return of Materials    37      8.3    No Prejudice    37

9.0

   WARRANTIES, REPRESENTATIONS AND COVENANTS    37      9.1    Auxilium and
Oscient representations, warranties and covenants    37      9.2    Auxilium
representation, warranties and covenants    38      9.3    Oscient
acknowledgment concerning trademark and copyright    39

10.0

   INDEMNIFICATION AND LIABILITY    40

11.0

   MISCELLANEOUS    41      11.1    Arbitration    41      11.2   
Non-Solicitation    42      11.3    Parties in Interest    42      11.4   
Assignment    42      11.5    Force Majeure    42      11.6    Governing Law   
42      11.7    Severability    42      11.8    Amendments    43      11.9   
Notices    43      11.10    Entire Agreement.    43      11.11    No Waiver   
43      11.12    Construction; Headings    43      11.13    Counterparts;
Facsimile Signatures    43

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:

  Marketing Budget

Exhibit B:

  Patents and patent applications that may cover the Product

Exhibit C:

  List of trademarks

Exhibit D:

  Management Steering Committee nominees

Exhibit E:

  Gross Profit Allocation

Exhibit F:

  Communications with FDA regarding Promotion of Product

 

iv



--------------------------------------------------------------------------------

CO-PROMOTION AGREEMENT

 

This Agreement is made as of the 11TH day of April, 2005 (the “Effective Date”),
by and between Auxilium Pharmaceuticals, Inc., a Delaware corporation, with
principal offices at 160 W. Germantown Pike, Norristown, PA 19401 (“Auxilium”)
and Oscient Pharmaceuticals Corp., a Massachusetts corporation, with principal
offices at 1000 Winter Street, Suite 2200, Waltham, MA, 02451, (“Oscient”) (with
each of Auxilium and Oscient referred to herein individually as a “Party” and
collectively as the “Parties”).

 

WITNESSETH

 

WHEREAS, Auxilium owns or licenses patent, trademark and other intellectual
property rights to Product; and

 

WHEREAS, Auxilium intends to use its pharmaceutical sales force and distribution
capability to market and promote Product in the Territory; and

 

WHEREAS, Oscient intends to use its pharmaceutical sales force to Co-Promote
Product in the Territory; and

 

WHEREAS, Auxilium desires to complement the Detailing efforts of its
pharmaceutical sales force promoting Product with the additional capability of
Oscient’s sales force; and

 

WHEREAS, Oscient desires to participate in such Co-Promotion effort in order to
expand its marketing activities in the Territory;

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, the Parties hereto agree as follows:

 

1.0 DEFINITIONS

 

The following terms as used in this Agreement shall have the meanings set forth
in this Article:

 

  1.1 “Actual Cost” shall mean Auxilium’s fully burdened cost incurred in the
development, production and/or manufacture of Promotional Materials, including,
without limitation, raw material and labor costs and amounts paid to Third
Parties in connection therewith, as determined in accordance with GAAP.

 

1



--------------------------------------------------------------------------------

  1.2 “Adverse Experience” means any undesirable, untoward or noxious event or
experience associated with the clinical, commercial or other use, or occurring
following administration, of Product in humans, occurring at any dose, whether
expected, and whether considered related to or caused by Product, including such
an event or experience as occurs in the course of the use of Product in
professional practice, in a clinical trial, from overdose, whether accidental or
intentional, from abuse, from withdrawal, or from a failure of expected
pharmacological or biological therapeutic action of Product, and including those
events or experiences that are required to be reported to any regulatory
authority under applicable laws, including reports to the FDA under 21 C.F.R.
section 314.80.

 

  1.3 “Affiliate” shall mean any corporation, partnership or other entity which
directly or indirectly controls, is controlled by or is under common control
with a Party hereto. For the purpose of the foregoing, “control” shall mean the
direct or indirect ownership of more than fifty percent (50%) of the voting
stock in such corporation or other entity, or the de facto decision-making power
in such corporation or entity, except that any equity owner of a Party that is
not an operating entity engaged in business in the pharmaceutical industry shall
not be deemed an Affiliate.

 

  1.4 “Aggregate Marketing Expense” shall have the meaning set forth in Section
2.9 hereof.

 

  1.5 “AMA” shall mean the American Medical Association.

 

  1.6 “Auxilium-Only Cohort” shall mean PCPs detailed exclusively by Auxilium as
specified in the final Detailing Plan to be completed within thirty (30) days
from the Effective Date.

 

  1.7 “Average Testim Market Share” shall mean the share of the Product in the
Transdermal TRT Market, calculated as the quotient of (i) the total
prescriptions of the Product dispensed divided by (ii) total prescriptions of
all products dispensed in the Transdermal TRT Market, both measured by IMS
Xponent data.

 

  1.8 “Bentley Patent” shall mean United States Patent Number 5,023,252, and any
and all continuations, continuations-in-part, additions, divisions, renewals,
extensions, re-examinations and reissues thereof and any and all foreign
counterparts to which Auxilium has an exclusive license to make, have made, use
and sell Product in certain territories, including the Territory.

 

2



--------------------------------------------------------------------------------

  1.9 “Commercially Reasonable Efforts” means efforts and resources normally
used by a Party, taking into account the size, stage of development and level of
resources of such Party, for a product, proposed product or technology owned by
it or to which it has rights, which, as compared to the Product, is of similar
commercial potential at a similar stage in its development or product life.
Commercially Reasonable Efforts may include (a) promptly assigning
responsibility for a Party’s obligations to specific employee(s) who are held
accountable for progress and monitoring such progress on an ongoing basis, (b)
setting and consistently seeking to achieve specific and meaningful objectives
for carrying out such obligations, and (c) consistently making and implementing
decisions and allocating resources designed to advance progress with respect to
such objectives.

 

  1.10 “Confidential Information” shall mean with respect to a Party, technical,
financial and business information, including where appropriate and without
limitation, trade secrets, billing practices and procedures, price lists,
customer lists, training materials, Product information, marketing strategies,
specifications, sales and service manuals, samples, proprietary correspondence,
operational data, research, technical and/or manufacturing information designs,
know-how and processes; and all tangible and intangible embodiments thereof,
including, where appropriate and without limitation, all presentations, reports,
documents and data in electronic form, that is owned or controlled by such Party
or its Affiliates and disclosed by such Party to the other Party, including
information provided by a Party to the other Party prior to the Effective Date,
that is identified or acknowledged to be confidential at the time of disclosure,
or that the receiving Party knows or has reason to know is or contains trade
secrets or other proprietary information of the other Party; provided that
Confidential Information shall not include information that (i) is in the
receiving Party’s possession or is known to the receiving Party at the time of
disclosure without an obligation to keep it confidential as evidenced by
contemporaneous written records of the receiving Party, (ii) is generally
available to the public or otherwise part of the public domain at the time of
disclosure, (iii) is or becomes publicly known through no act of the receiving
Party, (iv) was disclosed to the receiving Party by a Third Party who had no
obligation of confidentiality as evidenced by contemporaneous written records of
the receiving Party, (v) is developed independently by the receiving Party as
evidenced by contemporaneous written records, (vi) is authorized to be released
by the disclosing Party, (vii) is ordered by a court of competent jurisdiction
to be disclosed, provided prompt notice of any such order is given to the
disclosing Party and all reasonable steps are taken to secure a protective order
for the Confidential Information.

 

  1.11 “Controlled Substances Act” shall mean the Controlled Substances Act (21
U.S.C. 801 et seq.), as such statute may be amended and in force from time to
time.

 

3



--------------------------------------------------------------------------------

  1.12 “Co-Promote” or “Co-Promotion” shall mean the joint marketing, promotion
and Detailing of Product under a single Trademark by the Parties (or their
respective Affiliates) in the Territory, pursuant to the Promotion Plan.

 

  1.13 “Co-Promotion Report” shall mean a written report summarizing the
marketing and Promotional Activities undertaken by a Party (or its relevant
local Affiliates) during the previous quarter in connection with the applicable
Promotion Plan.

 

  1.14 “Co-Promotion Start Date” shall mean the date on which Oscient begins
Detailing the Product pursuant to Section 2.7 hereof.

 

  1.15 “Co-Promotion Term” shall mean the term described in Section 3.1 hereof.

 

  1.16 “Cost of Goods Sold” shall mean, for any particular period, the total
cost of goods of the Product sold in the Territory for such period, as
determined in accordance with GAAP, including, but not limited to, (i) raw
materials; (ii) fees paid to contract manufacturers; (iii) royalty payments to
Bentley; (iv) personnel costs associated with quality assurance and
manufacturing oversight; (v) distribution costs, including warehousing and
freight; and (vi) product liability insurance. Auxilium’s current revenue
recognition is based on units of the Product dispensed, therefore if Auxilium
transitions after the Effective Date to revenue recognition based on Product
shipped, any one-time adjustments relating to Auxilium’s transition to revenue
recognition based on Product shipped shall be excluded.

 

  1.17 “Cost of Returns” shall mean the product of (a) the Weighted Average
Wholesale Acquisition Cost for a particular period, times (b) the number of
Product units returned in a particular period, times (c) the sum of (i)
wholesaler prompt pay discount of [**]%; (ii) Wholesaler Distribution Fee
Percentage; (iii) return processing cost of [**]%; and (iv) destruction cost of
[**]%. “Wholesaler Distribution Fee Percentage” shall be the sum of the
Effective Distribution Fee Rate for each wholesaler that Auxilium has a
distribution fee contract with in a particular period. The “Effective
Distribution Fee Rate” for each wholesaler shall be the quotient of the total
Product shipped in the preceding year to that wholesaler divided by the total
Product shipped to all Auxilium customers in the preceding year times the
contracted distribution fee rate for that wholesaler.

 

  1.18 “DEA” shall mean the United States Drug Enforcement Administration, and
any successor thereto.

 

4



--------------------------------------------------------------------------------

  1.19 “Detail” or “Detailing” shall mean a personal contact by a PSR with a
health care practitioner for the purpose of providing information on or
stimulating interest in the use or purchase of the Product.

 

  1.20 “Detailing Plan” shall mean the document included within the Promotion
Plan, prepared by the Marketing Committee and approved by the Management
Steering Committee, describing the responsibilities of both Parties with respect
to PCP Detailing. The Detailing Plan shall be approved in final form by the
Management Steering Committee within thirty (30) days of the Effective Date
based on the initial draft of the Detailing Plan executed by the Parties on or
about the Effective Date. The Detailing Plan may be amended from time to time in
accordance with the terms of the Agreement.

 

  1.21 “Effective Date” shall mean the date referred to in the preamble to this
Agreement.

 

  1.22 “FDA” shall mean the United States Food and Drug Administration and any
successor thereto.

 

  1.23 “FD&C Act” shall mean The Federal Food, Drug and Cosmetic Act (21 U.S.C.
321 et seq.), as such statute may be amended and in force from time to time.

 

  1.24 “GAAP” shall mean United States generally accepted accounting principles,
consistently applied by Auxilium.

 

  1.25 “Generic Entry” shall mean the first commercial sale of a product
following final approval by the FDA under section 505(j) of the FD&C Act of an
application for such product that identifies the Product as a reference listed
drug in the application.

 

  1.26 “Gross Profit” shall be equal to Gross Profit Margin multiplied by Net
Sales.

 

  1.27 “Gross Profit Margin” shall be equal to Net Sales of Product, less the
Cost of Goods Sold, divided by such Net Sales. Gross Profit Margin shall be set
equal to [**]% for Year 1. Thereafter the Gross Profit Margin for each
successive Year will be equal to the actual Gross Profit Margin for the then
preceding Year (e.g., Year 2 Gross Profit Margin will be equal to Year 1 actual
Gross Profit Margin).

 

5



--------------------------------------------------------------------------------

  1.28 “Gross Sales” shall mean, for any particular period, the total amount
invoiced in the Territory by Auxilium for the Product shipped during such
period, if Auxilium’s revenue recognition methodology as reported for such
period is based on Product shipped; or total units of the Product dispensed in
the Territory, as measured using IMS NPA and NSP data, multiplied by the
Weighted Average Wholesale Acquisition Cost for such period, if Auxilium’s
revenue recognition methodology as reported for such period is based on units of
the Product dispensed. Auxilium’s current revenue recognition is based on units
of the Product dispensed, therefore if Auxilium transitions after the Effective
Date to revenue recognition based on Product shipped, any one-time adjustments
relating to Auxilium’s transition to revenue recognition based on Product
shipped shall be excluded.

 

  1.29 “Management Steering Committee” shall mean the committee consisting of
three senior representatives from each Party (one representing each of
sales/marketing, finance and business development), with a Chairperson
designated by Auxilium, which is charged with overseeing all strategic aspects
of the Promotional Activities and supervises the Marketing Committee as
described in more detail in this Agreement.

 

  1.30 “Marketing Budget” shall mean the total annual marketing budget for the
Product, as approved annually by the Management Steering Committee, which sets
forth all marketing expenses, including, without limitation, PCP-directed
speaker and medical education programs, PCP advisory boards, Promotional
Materials, clinical publications, samples, coupons, and, to the extent approved
by the Management Steering Committee, Phase IIIb trials and Phase IV trials. The
Marketing Budget will include certain items that will be used both in (a)
PCP-directed marketing activities performed by the Parties, and (b)
Specialist-directed marketing activities performed by Auxilium. Therefore, the
Marketing Budget will contain PCP and Specialist sections. Promotion Materials
used exclusively for Specialists are not included in the Marketing Budget,
except for speakers’ training. The Marketing Budget for Year 1 shall be approved
in final form by the Management Steering Committee within thirty (30) days of
the Effective Date based on the initial draft of the Marketing Budget attached
hereto as Exhibit A.

 

  1.31 “Marketing Committee” shall mean the committee consisting of three
representatives from each Party (one representing each of sales, marketing and
finance), with a Chairperson designated by Auxilium, which is charged with
managing all operational aspects of the Promotional Activities as described in
more detail in this Agreement. The Marketing Committee is responsible for
developing the Promotion Plan, including the Marketing Budget and Detailing
Plan, which Promotion Plan must be approved by the Management Steering
Committee. The Marketing Committee is supervised by the Management Steering
Committee.

 

6



--------------------------------------------------------------------------------

  1.32 “Marketing Expense” shall mean 50% of the Aggregate Marketing Expense.

 

  1.33 “Marketing Plan” shall mean the document included within the Promotion
Plan, prepared by the Marketing Committee and approved by the Management
Steering Committee, which sets forth the responsibilities of both Auxilium and
Oscient with respect to marketing the Product to PCPs, including (i) Co-Promote
pre-launch promotional and educational programs, (ii) Co-Promote launch
promotional and educational programs, (iii) positioning and message strategy to
PCPs, (iv) Promotion Materials, (v) advertising materials, (vi) educational
materials, (vii) product management direction and (viii) annual sales forecasts
for the Product. The Marketing Plan may be amended from time to time in
accordance with the terms of this Agreement.

 

  1.34 “NDA” shall mean any and all New Drug Applications submitted to the FDA
under Section 505 or 512 of the FD&C Act and applicable regulations related to
Product including, without limitation, full NDAs, Supplemental NDAs (SNDAs), and
“paper” NDAs and abbreviated NDAs (ANDAs), by Auxilium relating to the Product
during the term of this Agreement.

 

  1.35 “Net Sales” shall mean Gross Sales less all reductions from Gross Sales
as reported by Auxilium and consistently applied under GAAP, including, but not
limited to (i) cash discounts; (ii) rebates; (iii) patient coupons; and (iv)
Cost of Returns.

 

  1.36 “Oscient-Only Cohort” shall be a group of physicians, elected by Oscient
as specified in the final Detailing Plan within thirty (30) days of the
Effective Date from one of the following groups:

 

  (a) [**] physicians (defined as those physicians who comprise the smallest
number of physicians responsible for [**]% of prescriptions in a defined market)
in the Transdermal TRT market who are detailed exclusively by Oscient as
specified in the final Detailing Plan to be completed within thirty (30) days
from the Effective Date; or

 

  (b) [**] physicians selected from those physicians that will be called on
initially by Oscient to Detail the Product, which may include the physicians in
group (a) of this definition. If Oscient elects to have the group described in
this clause (b) become the Oscient-Only Cohort, it shall select, and notify
Auxilium in writing of, the [**] individuals comprising this group by December
31, 2005. In the event that Oscient has not notified Auxilium as described
above, clause (a) above shall apply in determining the Oscient-Only Cohort.

 

7



--------------------------------------------------------------------------------

  1.37 “Other Product” shall mean any product, other than the Product, that (i)
contains testosterone as the active ingredient, (ii) is indicated for the
treatment of male hypogonadism and (iii) is either owned by or licensed to
Auxilium.

 

  1.38 “Patents” shall mean those patents and patent applications in which
Auxilium has rights, including, for example, ownership rights or rights though
an exclusive or non-exclusive license, that may cover the Product, including the
Bentley Patent and other such patents and applications listed on Exhibit B, and
all continuations, continuations-in-part, additions, divisions, renewals,
extensions, re-examinations and reissues thereof.

 

  1.39 “PCP” shall mean Primary Care Physician, defined as including all AMA
specialty designations other than urologists, endocrinologists and a cohort of
HIV-treating physicians agreed to by the Parties in writing on or about the
Effective Date.

 

  1.40 “PCP Gross Profit” shall mean Gross Profit Margin multiplied by PCP Net
Sales.

 

  1.41 “PCP Gross Sales” shall mean, for a particular period, the product of (i)
total units of the Product dispensed in the Territory during such period, as
measured using IMS NPA and NSP data multiplied by (ii) the quotient obtained by
dividing PCP units of the Product dispensed in the Territory during such period
by total units of the Product dispensed in the Territory during such period,
each as measured using IMS Xponent data, multiplied by (iii) Weighted Average
Wholesale Acquisition Cost for such period.

 

  1.42 “PCP Gross Profit Allocation Report” shall mean the report delivered by
Auxilium to Oscient pursuant to Section 3.5 hereof, which shall include, for the
applicable period, (i) PCP Gross Sales, (ii) PCP Net Sales, (iii) PCP Gross
Profit and (iv) the number of units and prescriptions for the Product during the
applicable period. Also included shall be detail of the adjustments to reflect
any under- or over-allocation of PCP Gross Profit to Oscient from the preceding
quarter based on the actual results of the preceding quarter as compared to the
estimates that were used to calculate PCP Gross Profits for such preceding
quarter.

 

  1.43 “PCP Net Sales” shall mean PCP Gross Sales multiplied by the ratio of Net
Sales to Gross Sales for the applicable period.

 

  1.44 “PDE” or “Primary Detail Equivalent” shall mean either one (1) Primary
Detail or two (2) Secondary Details conducted by a Party.

 

8



--------------------------------------------------------------------------------

  1.45 “Post Generic Gross Profit” for each twelve month period following a
Generic Entry in the Territory shall be equal to the sum of (i) the Gross Profit
Margin during the last Year preceding Generic Entry in the Territory plus (ii)
the percentage points by which Auxilium’s obligation to pay Third Party
royalties on Net Sales of Product decreases after expiration of the Bentley
Patent in the Territory multiplied by the PCP Net Sales for each such twelve
month period following the Generic Entry.

 

  1.46 “Primary Detail” shall mean a Detail in the first mention position and
consuming the greatest amount of time spent (approximately 60-70%) during a call
to a health care practitioner.

 

  1.47 “Product” shall mean (i) any product identified in NDA number 21-454,
including any amendments or supplements to such NDA, or (ii) a TRT product
requiring a license under the Bentley Patents to make, have made, use or sell
such product in the Territory.

 

  1.48 “Promotion Materials” or “Promotional Materials” shall mean promotional,
advertising, communication and educational materials relating to the Product for
use in connection with the marketing, promotion, Detailing and sale of the
Product for Co-Promotion to PCPs in the Territory, and the content thereof, and
shall include, without limitation, promotional literature, Product samples,
Product support materials, field communication, educational, training or
clinical publications, and other promotional materials provided by Auxilium to
Oscient to prepare for or to be used in Detailing Product.

 

  1.49 “Promotion Plan” shall mean the document, approved by the Management
Steering Committee, that includes the Marketing Plan (including the Marketing
Budget) and the Detailing Plan. The Promotion Plan for Year 1 will be finalized
by the Parties within thirty (30) days of the Effective Date.

 

  1.50 “Promotional Activities” shall mean Co-Promote pre- and post-Product
launch activities, including, without limitation, all activities related to
promotion, Detailing, and sampling of the Product in the Territory to PCPs.
Promotional Activities shall also include Phase IIIb and IV clinical trials as
approved by the Management Steering Committee.

 

  1.51 “PSR” shall mean professional sales representatives.

 

  1.52 “Quarterly Marketing Expense” shall be equal to 50% of the Aggregate
Marketing Expense (as defined in Section 2.9 hereof) for a particular quarter.

 

9



--------------------------------------------------------------------------------

  1.53 “Secondary Detail” shall mean a Detail in the second mention position and
consuming approximately 30-40% of time spent during a call to a health care
practitioner.

 

  1.54 “Specialists” shall mean urologists, endocrinologists and a cohort of
HIV-treating physicians agreed to in writing between the Parties on or about the
date hereof.

 

  1.55 “Supply Interruption” shall exist when (i) there is no Product at ICS (or
any other Third Party distributor used by Auxilium) and (ii) the supply of
Product at wholesalers and warehouses is sufficient to meet demand for no more
than [**] (based on demand for the most recent 90 days).

 

  1.56 “Territory” shall mean the United States of America.

 

  1.57 “Third Party” shall mean any party other than either of the Parties or
their Affiliates.

 

  1.58 “TMF” shall mean transmucosal film containing testosterone as licensed to
Auxilium and currently under joint development by Formulation Technologies, LLC,
d/b/a PharmaForm and Auxilium.

 

  1.59 “Trademarks” shall mean those trademarks used by Auxilium with respect to
the marketing or promotion of the Product as of the Effective Date and from time
to time after the Effective Date, as listed on Exhibit C, which Exhibit shall be
amended from time to time to include any additional trademarks used from time to
time in the promotion of the Product after the Effective Date.

 

  1.60 “TRT” shall mean testosterone replacement therapy for the treatment of
male hypogonadism.

 

  1.61 “Transdermal TRT Market” shall mean the total market sales, as reported
by IMS data, of the following TRT gel products in the Territory: [**]; provided
that, in the event any new transdermal gel TRT product enters the market in the
Territory, the Parties will discuss in good faith whether or not to include such
product in this definition.

 

  1.62 “Weighted Average Wholesale Acquisition Cost” shall mean the unit
weighted average Wholesale Acquisition Cost of the units dispensed during a
period, as calculated by Auxilium and reported to Oscient in the PCP Gross
Profit Allocation Report.

 

10



--------------------------------------------------------------------------------

  1.63 “Wholesale Acquisition Cost” shall mean the list price for the Product to
wholesalers or direct purchasers, not including prompt pay or other discounts,
rebates or reductions in price.

 

  1.64 “Year” shall refer to time periods as follows: Year 1 shall be the period
commencing on May 1, 2005 and ending on December 31, 2005; Years 2-6 refer to
the successive 12-month periods beginning on January 1, wherein Year 2 is 2006,
Year 3 is 2007, Year 4 is 2008, Year 5 is 2009 and Year 6 is 2010; Year 7 shall
be the period commencing on January 1, 2011 and ending on April 30, 2011.

 

2.0 CO-PROMOTION OF PRODUCT

 

  2.1 Auxilium hereby grants to Oscient the right, and Oscient accepts the
obligation during the term of this Agreement and under the conditions herein
imposed, to exclusively promote and Detail the Product jointly with Auxilium to
PCPs in the Territory, all as further described herein.

 

  2.2 Subject to the terms of this Agreement, each Party (and its Affiliates)
shall use Commercially Reasonable Efforts to fulfill all responsibilities
assigned to it under any then applicable Promotion Plan and shall perform such
responsibilities in compliance with all applicable laws and regulations. In
addition, Auxilium shall use Commercially Reasonable Efforts to promote the
Product to Specialists, including, but not limited to, investing in sales and
marketing initiatives for Specialists. In connection with the foregoing, Oscient
shall perform the minimum number of Details with the minimum number of PSRs as
set forth in this Agreement, and Auxilium shall use Commercially Reasonable
Efforts to employ not less than [**] full time PSRs, of whom at least [**] % are
employees of Auxilium (subject to fluctuations in such number resulting from
vacancies, employee turnover and similar reasons). Subject to Section 2.6(b),
Auxilium shall perform (a) not less than [**] PDEs to PCPs, of which at least
[**] are Primary Details, and not less than [**] PDEs to Specialists, of which
at least [**] are Primary Details in Year 1; (b) not less than [**] PDEs to
PCPs, of which at least [**] are Primary Details, and not less than [**] PDEs to
Specialists, of which at least [**] are Primary Details in Years 2-6; and (c)
not less than [**] PDEs to PCPs, of which at least [**] are Primary Details, and
not less than [**] PDEs to Specialists, of which at least [**] are Primary
Details in Year 7.

 

11



--------------------------------------------------------------------------------

  2.3 Management Steering Committee:

 

  (a) Creation and Overview: Each Party shall nominate three (3) members to the
Management Steering Committee. The nominated members from each Party are listed
on the attached Exhibit D. The Parties may agree to change the total number of
representatives on the Management Steering Committee, provided that the Parties
always have an equal number of representatives. The Chairperson of the
Management Steering Committee shall be a representative of Auxilium. Each Party
may replace any of its Management Steering Committee representatives at any time
upon written notice to the other Party. Upon written notice provided to the
other Party at least one week prior to the date of the meeting, any member of
the Management Steering Committee may invite non-members to participate in the
discussions and meetings of the Management Steering Committee so long as such
non-member is an employee of a Party or an agent of a Party bound by obligations
of confidentiality no less strict than Section 5.2 of this Agreement. The
Parties understand and agree that non-members do not have the right to vote.
Each Party shall be responsible for all travel and related costs of its own
representatives to attend meetings of, and otherwise participate on, the
Management Steering Committee.

 

  (b) Responsibilities: The purpose of the Management Steering Committee shall
be (i) to supervise the Marketing Committee and (ii) to oversee all strategic
aspects of the Promotional Activities, including, without limitation, the
following:

 

  1. Reviewing and approving the Promotion Plan formulated by the Marketing
Committee;

 

  2. Reviewing and approving any changes to the Promotion Plan; and

 

  3. Considering and acting upon such other matters as are specified in this
Agreement.

 

In addition to the foregoing, Auxilium shall keep Oscient reasonably informed of
the following matters through the Management Steering Committee and shall
reasonably consider all input and comments from Oscient regarding such matters;
provided that Auxilium shall be solely responsible for all decisions regarding
such matters in its sole, reasonable discretion:

 

  i. Prices, discounts, rebates, reductions, chargebacks and similar policies
for the Product in the Territory;

 

  ii. Managed care strategies and decisions;

 

  iii. Pharmacovigilance and drug safety matters;

 

12



--------------------------------------------------------------------------------

  iv. Recalls, market withdrawals, and any other corrective actions related to
any Product in the Territory;

 

  v. Medical inquiries from healthcare providers and responses to such
inquiries;

 

  vi. Status of third party manufacturing arrangements;

 

  vii. Reporting of pricing information to the government in accordance with all
applicable laws; and

 

  viii. Planning and conducting Phase IIIb and IV trials for the Product that
are ongoing on the Effective Date (which trials shall be conducted at Auxilium’s
sole expense, unless otherwise agreed to by the Parties).

 

  (c) Management Steering Committee Meetings. The Management Steering Committee
shall meet no less frequently than quarterly following the quarterly meetings of
the Marketing Committee and at such other times and at such places as shall be
mutually agreed by the Parties. Meetings will be in person or by video or
teleconference, as the Parties may agree. In the event that a Management
Steering Committee member of a Party cannot attend a meeting, such Party shall
have the right to nominate another representative of that Party to attend and
vote at the meeting, provided that such representative is reasonably experienced
in the areas for which such Management Steering Committee member is responsible.
In-person meetings shall be held at such location as mutually agreed upon by the
Parties. The Chairperson shall prepare and distribute to the Management Steering
Committee members an agenda for each Management Steering Committee meeting at
least ten (10) business days before the meeting. A Management Steering Committee
representative of the Party hosting the meeting shall serve as Secretary of that
meeting. The Secretary of the meeting shall prepare and distribute to all
members of the Management Steering Committee draft minutes of the meeting within
five (5) business days after of the meeting for review and comment by the other
Management Steering Committee members. Such minutes shall provide a description
in reasonable detail of the discussions at the meeting and a list of any
actions, decisions or determinations approved by the Management Steering
Committee. After receipt of comments from other Management Steering Committee
members and incorporation of such comments as appropriate in the draft minutes,
the Secretary shall provide the Chairperson with the final draft minutes. The
Chairperson shall distribute the final minutes of each meeting to the members of
the Management Steering Committee for final review and approval as soon as
practicable after a meeting. Minutes will be approved no later than the next
meeting of the Management Steering Committee.

 

13



--------------------------------------------------------------------------------

  (d) Management Steering Committee Decision Making. At least a majority of the
members of the Management Steering Committee shall constitute a quorum for any
meeting of the Management Steering Committee, provided that at least two (2)
members from each Party are present. All decisions of the Management Steering
Committee shall be made on a unanimous basis of all Management Steering
Committee members participating in the meeting where a quorum is present. If the
Management Steering Committee cannot reach agreement with respect to a
particular issue before it within three (3) business days, then the Auxilium
Chairperson and a Management Steering Committee member selected by Oscient shall
meet again (via phone or videoconference) within four (4) business days after
the date of the Management Steering Committee meeting on such matter and will
negotiate in good faith to reach consensus. If the Auxilium Chairperson and the
Oscient Management Steering Committee member are unable to reach agreement after
five (5) business days, subject to Section 2.5, the Auxilium Chairperson will
have the authority to make a final decision on the matter, which decision shall
be made in good faith and consistent with the objectives and intent of this
Agreement. For clarity, the Management Steering Committee cannot in any way
amend or modify the terms or provisions of this Agreement or increase the
Marketing Budget as it pertains to Oscient without Oscient’s consent.

 

  2.4 Marketing Committee:

 

  (a) Creation and Overview: Within thirty (30) days following the Effective
Date, each Party shall nominate three (3) members to the Marketing Committee.
The Parties may agree to change the total number of representatives on the
Marketing Committee, provided that the Parties always have an equal number of
representatives. The Chairperson of the Marketing Committee shall be a
representative of Auxilium. Each Party may replace any of its Marketing
Committee representatives at any time upon written notice to the other Party.
Upon written notice provided to the other Party at least one week prior to the
date of the meeting, any member of the Marketing Committee may invite
non-members to participate in the discussions and meetings of the Management
Steering Committee so long as such non-member is an employee of the Party or an
agent of a Party bound by obligations of confidentiality no less strict than
Section 5.2 of this Agreement. The Parties understand and agree that non-members
do not have the right to vote. Each Party shall be responsible for all travel
and related costs for its own representatives to attend meetings of, and
otherwise participate on, the Marketing Committee.

 

14



--------------------------------------------------------------------------------

  (b) Responsibilities: The purpose of the Marketing Committee shall be to
oversee all operational aspects of the Promotional Activities, including,
without limitation, the following:

 

  1. Formulating the Promotion Plan to be reviewed and approved by the
Management Steering Committee;

 

  2. Developing and updating, as necessary, marketing guidelines for the Product
branding, positioning, core messages, and other tactical plans;

 

  3. Preparing short-term and long-term sales forecasts in the Territory;

 

  4. Developing and approving the Promotional Materials and Promotional
Activities, subject to regulatory review and approval by Auxilium; and

 

  5. Considering and acting upon such other matters as are specified in this
Agreement.

 

  (c) Marketing Committee Meetings. The Marketing Committee shall meet no less
frequently than quarterly and at such other times and at such places as shall be
mutually agreed by the Parties. Meetings will be in-person or by video or
teleconference, as the Parties may agree. In the event that a Marketing
Committee member of a Party cannot attend a meeting, such Party shall have the
right to nominate another representative of that Party to attend and vote at the
meeting, provided that such representative is reasonably experienced in the
areas for which such Marketing Committee member is responsible. In-person
meetings shall be held at such location as mutually agreed upon by the Parties.
The Chairperson shall prepare and distribute to the Marketing Committee members
an agenda for each Marketing Committee meeting at least ten (10) business days
before the meeting. A Marketing Committee representative of the Party hosting
the meeting shall serve as Secretary of that meeting. The Secretary of the
meeting shall prepare and distribute to all members of the Marketing Committee
draft minutes of the meeting within five (5) business days after of the meeting
for review and comment by the other Marketing Committee members. Such minutes
shall provide a description in reasonable detail of the discussions at the
meeting and a list of any actions, decisions or determinations approved by the
Marketing Committee. After receipt of comments from other Marketing Committee
members and incorporation of such comments as appropriate in the draft minutes,
the Secretary shall provide the Chairperson with the final draft minutes. The
Chairperson shall distribute the final minutes of each meeting to the members of
the Marketing Committee for final review and approval. Minutes will be approved
no later than the next meeting of the Marketing Committee.

 

15



--------------------------------------------------------------------------------

  (d) Marketing Committee Decision Making. At least a majority of the members of
the Marketing Committee shall constitute a quorum for any meeting of the
Marketing Committee, provided that at least two (2) members from each Party are
present. All decisions of the Marketing Committee shall be made on a unanimous
basis of all Marketing Committee members participating in the meeting where a
quorum is present. If the Marketing Committee cannot reach agreement with
respect to a particular issue before it within three (3) business days, then the
Auxilium Chairperson and a Marketing Committee member selected by Oscient shall
meet again (via phone or videoconference) within four (4) business days after
the date of the Marketing Committee meeting on such matter and will negotiate in
good faith to reach consensus. If the Auxilium Chairperson and the Oscient
Marketing Committee member are unable to reach agreement after five (5) business
days, subject to Section 2.5, the Auxilium Chairperson will have the authority
to make a final decision on the matter, which decision shall be made in good
faith and consistent with the objectives and intent of this Agreement. For
clarity, the Marketing Committee cannot in any way amend or modify the terms or
provisions of this Agreement.

 

  (e) Decisions Regarding Certain Matters. Notwithstanding any other provisions
of this Agreement, final decisions regarding the following matters over which
the Parties are in dispute and are unable to resolve despite using good faith
efforts under the provisions of Sections 2.3(e) and 2.4(d) shall, in lieu of
resolution by decision of the Auxilium Chairperson, be resolved by mutual
agreement between the Chief Executive Officer of Auxilium and the Chief
Executive Officer of Oscient:

 

  1. Final approval of the Detailing Plan for any Year;

 

  2. Final decisions regarding short-term or long-term sales forecasts for the
Product; and

 

  3. Final decisions regarding the Marketing Budget for any Year.

 

Notwithstanding the foregoing, in the event that the Chief Executive Officer of
Auxilium and the Chief Executive Officer of Oscient are unable to reach mutual
agreement concerning the matters specified in any of clauses (1) to (3) above in
this section within five (5) business days, then both Parties agree that such
matters shall be resolved by arbitration in accordance with Section 11.1 of this
Agreement; provided that, for purposes of this Section only, the Parties shall
jointly appoint one arbitrator and within the number of days agreed upon by the
Parties and the single arbitrator, each Party shall submit to the arbitrator a
written proposed resolution of the matter in dispute. The arbitrator shall
choose one of the proposals as the final and binding resolution of such dispute.
If

 

16



--------------------------------------------------------------------------------

a Party does not submit a proposal within time period agreed upon, the proposal
of the other Party shall be binding. In the event that the Parties shall fail to
agree upon the choice of an arbitrator, then the arbitration shall proceed in
accordance with Section 11.1 of this Agreement.

 

  2.5 Obligations Of The Parties And Their Affiliates. The Parties shall cause
their respective designees on the Management Steering Committee, the Marketing
Committee and their respective executive officers to take the actions and make
the decisions provided herein to be taken and made by such respective designees
and executive officers in the manner and within the applicable time periods
provided herein. To the extent a Party performs any of its obligations hereunder
through any Affiliate of such Party, such Party shall be fully responsible and
liable hereunder and thereunder for any failure of such performance, and each
Party agrees that it will cause each of its Affiliates to comply with any
provision of this Agreement which restricts or prohibits a Party from taking any
specified action. Moreover, each Party shall take all actions under this
Agreement (including the exercise by Auxilium of its discretion as permitted
under this Article 2) in good faith and consistent with the intent of the
Parties as evidenced by this Agreement.

 

  2.6 Oscient Level of PSRs and Detailing; PSR Compensation.

 

  (a) (i) Oscient agrees that within [**], it shall replace any agent PSRs with
PSRs who are employees of Oscient; provided that, up to [**]% of Oscient’s PSRs
may be non-employee agents of Oscient. Oscient shall use Commercially Reasonable
Efforts to employ a minimum of [**] full time PSRs, at its own cost, to Detail
Product, subject to fluctuations in such number resulting from vacancies,
employee turn-over and similar reasons. Oscient further agrees that the number
of agent PSRs Detailing Product under this Agreement will not exceed [**]% of
the number of PSRs up to the first [**] PSRs. Notwithstanding the foregoing,
Oscient has the sole option to expand the number of PSRs promoting the Product
beyond [**] with any combination of employees and non-employee agents determined
by Oscient, with the deployment of any such additional PSRs to be set forth in
an amendment to the Promotion Plan; provided, however, that Oscient employees
shall annually perform a number of Details for the Product that is not less than
the greater of (x) [**] PDEs or (y) [**]% of the PDEs required by the applicable
Detailing Plan to be performed by Oscient and further provided, Oscient
employees shall annually perform at least [**]% of the Primary Details required
by the applicable Detailing Plan. In the event Oscient decides to allocate more
than [**] PSRs for detailing the Product, unless otherwise agreed by the
Parties, Oscient’s calling audience will continue to be PCPs, and Auxilium will
retain exclusive detailing rights to Specialists as defined in Section 1.55; and

 

17



--------------------------------------------------------------------------------

(ii) Oscient shall perform [**] PDEs of which at least [**] are Primary Details
in Year 1, [**] PDEs of which at least [**] are Primary Details in Years 2-6 and
[**] PDEs of which at least [**] are Primary Details in Year 7.

 

  (b) Compensation of Oscient PSRs. A minimum of [**]% of the variable
compensation which each of the initial [**] Oscient PSRs can earn for each POA
during each Year shall be based upon achievement of goals related to the
Product. If Oscient increases the number of PSRs Detailing the Product as
permitted under this Agreement and increases the number of PDEs for the Product
at least in proportion to the increase in the number of PSRs, a minimum of [**]%
of the variable compensation to which each of Oscient’s PSRs Detailing the
Product can earn for each POA during each Year shall be based upon achievement
of goals related to the Product.

 

Compensation of Auxilium PSRs. The percentages specified below of the variable
compensation which each of the Auxilium PSRs (for both PCP and specialists) can
earn for each POA during each Year shall be based upon achievement of goals
related to the Product:

 

For Year 1: [**]%

 

For Years 2 through 4: [**]% if Auxilium is, at the time, promoting no more than
[**] products (including the Product) and [**]% if Auxilium is, at the time,
promoting more than [**] products.

 

In addition, during Years 2 through 4, if Auxilium is promoting [**] products
(including the Product), it may elect to allocate a minimum of [**]% of its
variable compensation to the Product. However, if Auxilium elects to allocate
less than [**]% of its variable compensation to the Product (while promoting
[**] products), Auxilium will commit an additional [**] PDEs annually toward
Details for PCPs for the Product.

 

For Years 5 through 7: [**]% if Auxilium is, at the time, promoting no more than
[**] products (including the Product) and [**]% if Auxilium is, at the time,
promoting more than [**] products.

 

  2.7 Co-Promotion Start Date. Oscient shall start detailing the Product no
later than May 9, 2005, with no less than [**] PSRs (subject to the provisions
of Section 2.6) by May 15, 2005, in accordance with the Promotion Plan. Oscient
shall hire one full time marketing person promptly after the Effective Date and
shall dedicate such person to marketing activities associated with the Product.

 

  2.8 Promotion Plan. A final draft of the Promotion Plan for Year 1 will be
approved by the Management Steering Committee within 30 days of the Effective
Date based on the initial draft of the Detailing Plan to be agreed by the
Parties in

 

18



--------------------------------------------------------------------------------

writing on or about the Effective Date. The Promotion Plan shall be amended from
time to time as determined necessary by either the Management Steering Committee
or the Marketing Committee, with any such amendment to be approved by the
Management Steering Committee. The Promotion Plan shall include, among other
things, the Detailing Plan and Marketing Plan.

 

  2.9 Marketing Budget; Allocation of Marketing Expenses. The budget for Product
promotion shall be under the direction of the Marketing Committee, supervised by
the Management Steering Committee and set forth in the Marketing Budget. No
later than November 1st of the preceding calendar year, the Management Steering
Committee shall approve a new Marketing Budget for that Year. The Parties
acknowledge that many of the items to be included in the Marketing Budget will
also be used by Auxilium in its Specialist-directed marketing activities. The
Marketing Committee will indicate, for each item in the Marketing Budget, the
percentage of that item’s cost to be allocated to the Auxilium Specialist
marketing budget. The Marketing Budget will therefore contain a PCP component,
to be shared equally between the Parties, and a Specialist component, to be
funded by Auxilium only. In addition, the Marketing Budget will provide: (1) an
estimated breakdown of the spending by category; and (2) an estimated breakdown
of spending by quarter, for each category. The Marketing Budget shall also
identify which Party will pay for each spending category, and the Parties’
marketing expenditures during each quarter shall be recorded in terms of total,
PCP and Specialist marketing. Each Party may elect to include certain
prescription data costs in the Marketing Budget, to be shared equally between
the Parties as PCP Marketing Expense. For Oscient, such costs shall be its cost
of purchasing IMS NPA, NSP, and Xponent data to be used to fulfill its
obligations under the Agreement, up to a maximum of $[**] per year. For
Auxilium, such costs shall be 50% of its annual cost of purchasing IMS NPA, NSP,
and Xponent data. In Year 2, the Parties intend to spend on PCP marketing
approximately $[**]. A new 2-year target level for the marketing spend will be
established upon the extension of the Agreement at the end of Years 2 and 4. The
aggregate actual expenses incurred by the Parties for PCP marketing shall be
referred to herein as the “Aggregate Marketing Expense”. To the extent that a
Party has paid more than 50% of the Aggregate Marketing Expense in a quarter, an
adjustment will be made such that each Party has incurred 50% of the Aggregate
Marketing Expense for that quarter (the “Quarterly Expense True-up”), with such
adjustment being made pursuant to Section 4.7 hereof. In addition, the Quarterly
Expense True Up will be adjusted such that Auxilium has paid 100% of the
Specialist marketing expenditures.

 

  2.10 Additional Expenses. In addition to the foregoing Marketing Budget
expenses, each Party shall be responsible for all costs associated with its
respective sales force, including, without limitation, salaries, bonuses, and
field support funds of $[**] per PSR per year.

 

19



--------------------------------------------------------------------------------

  2.11 Promotional Activities. Promotional Activities for the Product shall be
under the direction of the Marketing Committee, supervised by the Management
Steering Committee, and set forth in the Promotion Plan. All Promotional
Activities shall be approved by the Marketing Committee; provided that,
notwithstanding the provisions of this Agreement regarding decision making
matters within the Marketing Committee, neither Party shall be required to
perform any Promotional Activities which it believes in good faith violate legal
or regulatory requirements.

 

  2.12 Promotional Materials. During the term of this Agreement, Auxilium shall
create and develop all Promotional Materials relating to the Product for
distribution in the Territory. All Promotional Materials shall be approved by
the Marketing Committee; provided that, notwithstanding the provisions of this
Agreement regarding decisions making matters within the Marketing Committee,
neither Party shall be required to use any Promotional Materials which it
believes in good faith violate legal or regulatory requirements. Auxilium shall
provide such Promotional Materials to Oscient in amounts that are reasonable
under the terms of the Promotion Plan. The Actual Costs of such Promotional
Materials provided to Oscient shall be charged to the Marketing Budget and
considered to be Oscient PCP Marketing Expenses. To the extent used to Detail
PCPs, Promotional Material used by Auxilium shall be charged to the Marketing
Budget and considered to be Auxilium PCP Marketing Expense.

 

  2.13 Co-Branding. Promotional Materials and other secondary packaging and
other communications regarding the Product that are used in connection with the
Product shall include the names of both Parties on a use-up and use basis.
Oscient hereby grants to Auxilium a royalty-free, non-exclusive license to use
Oscient’s name and trademarks in connection with the co-branding of the Products
in the Promotional Materials and other secondary packaging used in connection
with the Product in the Territory during the term of this Agreement; provided
that, Auxilium will provide Oscient with copies of all Promotional Materials and
other secondary packaging prior to its use and shall remove Oscient’s name and
trademark from any such materials as reasonably requested by Oscient.

 

  2.14 Oscient PSR Training. Oscient shall be responsible for Product and sales
training for its PSRs. Without limiting the generality of the foregoing,
Auxilium shall provide assistance to Oscient’s training department for training
on Product characteristics and how to provide Details on Product, including
access to, and a copy of, its training programs and manuals [**].

 

20



--------------------------------------------------------------------------------

  2.15 Auxilium Supply and Manufacturing Responsibilities.

 

  (a) Auxilium shall book sales, manufacture, supply, distribute, bill, collect
receivables and perform all other tasks related to the sale of Product in the
Territory, at [**].

 

  (b) Auxilium shall use Commercially Reasonable Efforts to provide sufficient
supply of the Product to meet orders for Product and to provide sufficient
samples for marketing of the Product, and, in connection therewith, Auxilium
shall maintain at least [**] of inventory between ICS and wholesalers and
warehouses (based on the forward monthly demand forecast approved by the
Marketing Committee, which, for Year 1, will be by April 15th, and allowing
Auxilium up to ninety (90) days to achieve such level of inventory once such
forecast has been determined), including a minimum of [**] inventory at ICS.

 

  (c) Upon Oscient’s request Auxilium shall use Commercially Reasonable Efforts
to arrange for a Third Party appointed by Oscient and approved by Auxilium, such
approval not to be unreasonably withheld or delayed, to have reasonable access
to manufacturing information and its manufacturing personnel and, to the extent
practicable, manufacturing facilities of Auxilium or Third Parties manufacturing
the Product on its behalf. The cost of such Third Party shall be borne solely by
Oscient, and Oscient may make a request and receive access pursuant to this
Section no more frequently than [**] in calendar year 2005 and [**] in each
calendar year thereafter; except that, if in any year, Auxilium provides, or is
required to provide, notice to Oscient pursuant to Section 5.1 hereof, subject
to any contractual limitations set forth in the applicable contract between
Auxilium and a Third Party manufacturer, Auxilium shall use Commercially
Reasonable Efforts to arrange for a Third Party appointed by Oscient and
approved by Auxilium, such approval not to be unreasonably withheld or delayed,
to have reasonable access to manufacturing information and its manufacturing
personnel and, to the extent practicable, manufacturing facilities of Auxilium
or Third Parties manufacturing the Product on its behalf whether or not it has
previously exercised its rights under this Section in such year. The cost of
such Third Party shall be borne by Oscient.

 

  (d) Auxilium shall promptly notify Oscient if there are material deviations in
supply or inventory or an expectation of material deviations in supply or
inventory.

 

  (e) In the event that the Product inventory becomes depleted such that there
is insufficient supply of Product to meet the demand from PSRs to use as samples
when Detailing and otherwise promoting the Product, each Party will receive a
number of samples proportionate to its share of the number of Details until the
Product supply is sufficient to meet the PSRs demand for samples.

 

21



--------------------------------------------------------------------------------

  2.16 Co-Promotion Reports Within forty-five (45) days after the end of each
calendar quarter, each Party shall provide to the other Party a Co-Promotion
Report containing the information called for by the Co-Promotion Report template
to be agreed by the Parties within thirty (30) days of the Effective Date.

 

  2.17 Inventory Reports. Within fifteen (15) days following the end of each
month following the Effective Date, Auxilium shall provide to Oscient monthly
inventory reports for the Product. Such inventory reports will include
information relating to the quantity of Product which has been ordered by
Auxilium from its suppliers, is being held by Auxilium in inventory, is being
held by ICS or any other Third Party on behalf of Auxilium. Within sixty (60)
days following the end of each month, Auxilium shall provide a report showing
the amount of Product being held by wholesalers and warehouses. In addition,
Auxilium shall promptly notify Oscient and keep Oscient updated on a timely
basis regarding any Supply Interruption.

 

  2.18 Trademark. In addition to the provisions of Section 2.13, Product shall
be marketed under the Trademark Testim®.

 

  2.19 TMF Option. Oscient shall have an exclusive option in the Territory to
co-promote TMF under terms and conditions to be negotiated in good faith by the
Parties (the “TMF Option”). Auxilium shall provide Oscient with access to a
diligence package which will include, but not be limited to, the last Phase II
proof of concept data before initiation of Phase III studies for TMF, its target
product profile, intellectual property portfolio and other relevant data and
studies (the “TMF Materials”) and shall promptly provide to Oscient any other
diligence materials reasonably requested by Oscient. For purposes of clarity,
any requests for additional information beyond the TMF Materials will not impact
the time line described below. Auxilium will provide updates on the development
of TMF at meetings of the Management Steering Committee. Within thirty (30) days
after Auxilium has provided Oscient with the TMF Materials, Oscient shall notify
Auxilium in writing whether it wishes to exercise the TMF Option. Upon
Auxilium’s receipt of such notice, the Parties shall have a period of forty-five
(45) days within which to negotiate in good faith the terms and conditions of an
appropriate co-promotion agreement, which will contain, among other things,
[**]. During this time, if not earlier, Auxilium shall conduct market research
to ascertain the patient acceptability of TMF. Oscient agrees to cover [**]
percent ([**]%) of the costs of the market research in the event it concludes a
co-promotion agreement for TMF. Auxilium shall also share with Oscient any
patient acceptability data that it might have collected prior to the market
research referenced above. If a co-promotion agreement for TMF has not been
executed within seventy-five (75) days after Oscient has received the TMF
Materials, Auxilium shall be free to discuss and conclude a co-promotion or
similar agreement for TMF with Third Parties; provided that, Auxilium shall only
provide

 

22



--------------------------------------------------------------------------------

to Third Parties the TMF Materials and any other materials related to TMF that
Auxilium has provided to Oscient. Notwithstanding the above, Auxilium may
provide Third Parties with any new information generated on TMF after Oscient
failed to exercise the TMF Option. Such Third Party agreement shall not be
subject to Oscient’s matching rights.

 

  2.20 Other Product Option. Oscient shall have an exclusive option in the
Territory to co-promote Other Products under terms and conditions to be
negotiated in good faith by the Parties (the “Other Product Option”). In the
event that Auxilium develops or in-licenses an Other Product prior to Phase II,
Auxilium shall provide Oscient with the last Phase II proof of concept data
before initiation of Phase III studies for said Other Product and its target
product profile (the “Other Product Materials”) and shall promptly provide to
Oscient any other diligence materials reasonably requested by Oscient. In the
event that Auxilium in-licenses or acquires an Other Product at a later stage
than Phase II, then Auxilium will provide to Oscient all information on such
Other Product as is available upon consummation of the transaction pursuant to
which Auxilium in-licenses or acquires said Other Product and such information
will be included in the Other Product Materials. Within thirty (30) days after
Auxilium has provided Oscient with Other Product Materials, Oscient shall notify
Auxilium in writing whether it wishes to exercise the Other Product Option. Upon
Auxilium’s receipt of such notice, the Parties shall have a period of forty-five
(45) days within which to negotiate in good faith the terms and conditions of an
appropriate co-promotion agreement, which will contain, among other things, an
up-front payment. If a co-promotion agreement for said Other Product has not
been executed within seventy-five (75) days after Oscient has received the data
described above, Auxilium shall be free to discuss and conclude a co-promotion
or similar agreement for said Other Product with Third Parties; provided that,
Auxilium shall provide Oscient, within 30 days of providing information to Third
Parties interested in such Other Product that was not previously disclosed to
Oscient, any such information provided to such Third Parties. Notwithstanding
the above, Auxilium may provide Third Parties with any new information generated
on the Other Product after Oscient failed to exercise the Other Product Option.
Such Third Party agreement shall not be subject to Oscient’s matching rights.

 

  2.21 Other Commercialization Activities. During the term of this Agreement,
neither Party shall commercialize in the Territory any testosterone replacement
therapy for the treatment of male hypogonadism other than the Product which the
Parties Co-Promote pursuant to this Agreement, TMF or Other Products.

 

23



--------------------------------------------------------------------------------

3.0 TERM AND COMPENSATION

 

  3.1 Term. The Co-Promotion Term of this Agreement shall be for up to six
years, with an initial term commencing on the Co-Promotion Start Date (such
initial term comprising Year 1 and Year 2 and referred to as the “Initial
Period”), with two extension periods at Oscient’s option, provided that Oscient
achieves certain performance criteria as provided below. The first extension
period comprises Years 3 and 4 and is referred to as the “First Extension
Period.” The second extension period comprises Years 5, 6, and 7 and is referred
to as the “Second Extension Period”).

 

  3.2 First Extension Period. At the end of the Initial Period, Oscient may
exercise its option for the First Extension Period if all of the following
conditions are satisfied:

 

  (a) Oscient executes at least [**] PDEs, of which at least [**] are Primary
Details in Year 1, and [**] PDEs, of which at least [**] are Primary Details, in
Year 2; provided that, this milestone shall be deemed satisfied if any shortfall
in the number of PDEs to be executed by Oscient is less than [**] percent
([**]%) in either of Year 1 or Year 2 and less than [**] percent ([**]%) as an
average for both Years 1 and 2.

 

  (b) The First Extension Product Incremental Market Share, as measured by IMS
data in the manner described below, among the Oscient-Only Cohort is equal to or
greater than [**]% of the First Extension Product Incremental Market Share among
the Auxilium-Only Cohort. The First Extension Product Incremental Market Share
shall equal (i) Average Testim Market Share for the Oscient-Only Cohort or the
Auxilium-Only Cohort, as applicable, during September 1 through December 31 of
Year 2, less (ii) Average Testim Market Share for the Oscient-Only Cohort or the
Auxilium-Only Cohort, as applicable, during January 1, 2005 through April 30,
2005.

 

In the event Auxilium joins Oscient in calling on PCPs that had initially been
members of the Oscient-Only Cohort, such PCPs shall continue to be members of
the Oscient-Only Cohort for purposes of calculating the First Extension Product
Incremental Market Share.

 

  (c) The Product reaches a minimum of $[**] in PCP Gross Sales in Year 2.

 

The milestones set forth in clauses (a), (b) or (c) above shall be adjusted
downward in the event that Auxilium fails to meet its manufacturing, supply or
Detailing obligations set forth in this Agreement or in the event of any
condition described in Section 11.5. In addition, the milestones set forth in
clauses (b) and (c) above shall be waived in the event that a

 

24



--------------------------------------------------------------------------------

Supply Interruption occurs and continues during Year 1 and/or Year 2 for a
period of more than [**]. In addition, the Parties will determine in good faith
an equitable adjustment of the annual PDEs for both Parties in the event of a
Supply Interruption, which adjustment shall, in the case of Oscient, apply to
the milestone in clause (a) above.

 

Notwithstanding the foregoing, if PCP Gross Sales in Year 2 are greater than or
equal to $[**], then condition (b) set forth in this section shall be waived,
and the Co-Promotion Term may be extended by the First Extension Period if
condition (a) in this section is satisfied.

 

In the event that there is a shortfall in the number of PDEs to PCPs required to
be performed by Auxilium for Years 1 and 2 combined of greater than [**] percent
([**]%), the minimum sales milestone in clause (c) above and the $[**] sales
milestone in the immediately preceding paragraph shall be adjusted downward by
the percentage by which such actual shortfall exceeds [**]%.

 

Auxilium shall provide written notice to Oscient stating whether Oscient has
satisfied the above conditions within ten (10) days of receipt of IMS Xponent
data for Year 2, which shall be subject to Oscient’s verification. In the event
that Oscient has not satisfied the above conditions, this Agreement shall
terminate on April 30, 2007 if Auxilium has provided to Oscient notice of such
termination within thirty (30) days of the date that such IMS Xponent data is
made available to Auxilium. In the event that Oscient has satisfied the above
conditions, the Co-Promotion Term shall automatically be extended for the First
Extension Period unless Oscient provides written notice to Auxilium of its
intention to not extend the Co-Promotion Term, such notice to be given to
Auxilium no later than March 20, 2007.

 

  3.3 Second Extension Period. At the end of the First Extension Period, Oscient
may exercise its option for the Second Extension Period if all of the following
conditions are satisfied:

 

  (a) Oscient executes at least [**] PDEs, of which at least [**] are Primary
Details in each of Year 3 and Year 4; provided that, this milestone shall be
deemed satisfied if any shortfall in the number of PDEs to be executed by
Oscient is less than [**] percent ([**]%) in either of Year 3 or Year 4 and less
than [**] percent ([**]%) as an average for both Years 3 and 4.

 

  (b) The Second Extension Product Incremental Market Share, as measured by IMS
data in the manner described below, among the Oscient-Only Cohort is equal to or
greater than [**]% of the Second Extension Product Incremental Market Share
among the Auxilium-Only Cohort. The Second Extension Product Incremental Market
Share shall equal (i) Average Testim Market Share for the Oscient-Only Cohort or
the Auxilium-Only Cohort, as applicable, during the September 1 through December
31 of

 

25



--------------------------------------------------------------------------------

Year 4, less (ii) Average Testim Market Share for the Oscient-Only Cohort or the
Auxilium-Only Cohort, as applicable, during January 1, 2007 through April 30,
2007.

 

In the event Auxilium joins Oscient in calling on PCPs that had initially been
members of the Oscient-Only Cohort, such PCPs shall continue to be members of
the Oscient-Only Cohort for purposes of calculating the Second Extension Product
Incremental Market Share.

 

  (c) Either (i) Year 4 PCP Gross Sales of the Product reach [**]% of the
forecasted Year 4 PCP Gross Sales, or (ii) each of Year 4 PCP Gross Sales of the
Product and Year 3 PCP Gross Sales of the Product reach [**]% of the forecasted
Year 4 PCP Gross Sales and forecasted Year 3 PCP Gross Sales, respectively, with
such forecasts to be established by the Marketing Committee by the end of
October of the Year preceding the applicable Year (e.g., by October 31, 2007 for
the Year 4 forecast).

 

The milestones set forth in clauses (a), (b) or (c) above shall be adjusted
downward in the event that Auxilium fails to meet its manufacturing, supply and
Detailing obligations set forth in this Agreement or in the event of any
condition described in Section 11.5. In addition, the milestones set forth in
clauses (b) and (c) above shall be waived in the event that a Supply
Interruption occurs and continues during Year 3 and/or Year 4 for a period of
more than [**]. In addition, the Parties will determine in good faith an
equitable adjustment of the annual PDEs for both Parties in the event of a
Supply Interruption, which adjustment shall, in the case of Oscient, apply to
the milestone in clause (a) above.

 

In the event that there is a shortfall in the number of PDEs to PCPs required to
be performed by Auxilium for Years 3 and 4 combined of greater than [**] percent
([**]%), the minimum sales milestone in clause (c) above shall be adjusted
downward by the percentage by which such actual shortfall exceeds [**]%.

 

Auxilium shall provide written notice to Oscient stating whether Oscient has
satisfied the above conditions within ten (10) days of receipt of IMS Xponent
data for Year 4, which shall be subject to Oscient’s verification. In the event
that Oscient has not satisfied the above conditions, this Agreement shall
terminate on April 30, 2009 if Auxilium has provided to Oscient notice of such
termination within thirty (30) days of the date that such IMS Xponent data is
made available to Auxilium. In the event that Oscient has satisfied the above
conditions, the Co-Promotion Term shall automatically be extended for the Second
Extension Period unless Oscient provides written notice to Auxilium of its
intention to not extend the Co-Promotion Term, such notice to be given to
Auxilium no later than March 20, 2009.

 

  3.4 Expense Reports. Each Party shall provide the other, within ten (10)
business days of the end of each calendar quarter, with quarterly reports
setting forth such Party’s PCP Marketing Expense and allocating such PCP
Marketing Expenses within the categories of spending set forth in the Marketing
Budget.

 

26



--------------------------------------------------------------------------------

  3.5 Allocation of Gross Profit. In consideration of Oscient’s contribution to
PCP sales of Product through Co-Promotion, the Parties shall allocate PCP Gross
Profit, on a quarterly basis during the Initial Period, First Extension Period
(if applicable) and Second Extension Period (if applicable), as set forth in
Exhibit E hereto. The profit sharing calculations will be performed on both a
quarterly and yearly basis, as follows:

 

Within five business (5) days following the end of each calendar quarter,
Auxilium shall calculate and provide a PCP Gross Profit Allocation Report to
Oscient regarding the allocation of PCP Gross Profit in the manner described in
this paragraph. PCP Gross Profit shall be estimated for the immediately
preceding quarter based on actual data for the quarter, where available, and
estimates using historical trends where actual data is not available. In
addition, the allocation of PCP Gross Profit to Oscient for a particular quarter
shall be adjusted to reflect any under- or over-allocation of PCP Gross Profit
to Oscient from the preceding quarter based on the actual results of the
preceding quarter as compared to the estimates that were used to calculate PCP
Gross Profits for such preceding quarter.

 

Each PCP Gross Profit Allocation Report shall clearly show the calculations used
in deriving the information shown on such report. The Parties shall treat such
financial reports as Confidential Information and shall cause their respective
accounting firms to retain all such financial reports in confidence.

 

  3.6 Adjustments to the Profit Sharing Thresholds. Notwithstanding anything to
the contrary contained in this Agreement, the PCP Gross Sales Thresholds used in
determining the allocation of PCP Gross Profit in Exhibit E shall be adjusted as
follows:

 

  (a) In the event that a Supply Interruption occurs and continues for a period
of more than [**] but less than [**], then all of the PCP Gross Sales Thresholds
shall be adjusted as follows:

 

  (i) For the Year in which such Supply Interruption ends, each Threshold shall
be multiplied by the following ratio:

 

[[**] minus (the length of the Supply Interruption (in days) times [**])]

[**]

 

27



--------------------------------------------------------------------------------

  (ii) For the Year following the Year in which such Supply Interruption ends,
each Threshold shall be multiplied by the following ratio:

 

[[**] minus (the length of the Supply Interruption (in days) times [**])]

                                                         [**]

 

  (b) In the event that a Supply Interruption occurs and continues for a period
of more than [**], then the Parties shall negotiate in good faith for a period
of not more than thirty (30) days a revised PCP Gross Profit sharing arrangement
under this Agreement, and if the Parties are unable to reach agreement on such
revised PCP Gross Profit sharing arrangement within such 30-day period, then
Oscient shall have the right to terminate this Agreement pursuant to Section
7.6(b), and Auxilium shall make the following payments to Oscient: If Oscient
terminates the Agreement pursuant to this clause (b) after January 1, 2007,
Auxilium shall pay Oscient, in addition to the sharing of PCP Gross Profits
achieved up to the date of termination, a [**]. If Oscient terminates the
Agreement pursuant to this clause (b) before January 1, 2007, Auxilium shall
[**].

 

  (c) In the event that there is, for any Year, a shortfall in the number of
PDEs performed by Oscient as compared to the number of PDEs required to be
performed by Oscient for such Year of greater than [**] percent ([**]%) but less
than [**] percent ([**]%), then all of the PCP Gross Sales Thresholds for the
following Year (and only the following Year) shall be adjusted by multiplying
all such Thresholds by the following:

 

1 + [ 1 - (Actual PDEs performed by Oscient for such Year)]

                                                             [**]

 

  (d) In the event that there is, for any Year, a shortfall in the number of PCP
PDEs performed by Auxilium as compared to the number of PCP PDEs required to be
performed by Auxilium for such Year of greater than [**] percent ([**]%), then
all of the PCP Gross Sales Thresholds for the following Year (and only the
following Year) shall be adjusted by multiplying all such Thresholds by the
ratio of the actual number of PCP PDEs performed by Auxilium for such Year
divided by [**].

 

  3.7 Tail Period. During the two Years following Year 7 (each a “Tail Year”),
Auxilium shall pay Oscient at the end of each such Tail Year the following
percentage of the sum of the profit sharing payment made to Oscient during the
four calendar quarters ending March 31, 2011 pursuant to the Terms hereof:

 

Tail Year 1: [**]%

Tail Year 2: [**]%

 

28



--------------------------------------------------------------------------------

  3.8 Generic Entry. In the event of a termination under Section 7.3 hereof, in
the event of a Generic Entry, Auxilium shall pay Oscient [**]% and [**]% of
Post-Generic Gross Profit earned based on PCP Gross Sales during the first and
second “post-generic” Years, respectively.

 

4.0 STATEMENTS AND REMITTANCE

 

  4.1 The parties shall keep an accurate record of the number of Details
provided by their respective sales forces for Product through a field call
reporting system and shall provide a quarterly report on the number of such
Details. Each Party shall have the right at its expense to inspect, but no more
often than once annually, the other Party’s record of Details during regular
business hours.

 

  4.2 Auxilium shall keep and require its Affiliates, if any, to keep complete
and accurate records of all Gross Sales, Net Sales, Gross Profit, Marketing
Budget expenses and Actual Cost in sufficient detail to enable the allocations
and invoices under Section 3.0 to be easily and accurately determined.

 

  4.3 Oscient shall keep and require its Affiliates, if any, to keep complete
and accurate records of Promotional Material usage and purchases, including
Product samples, in sufficient detail to enable the invoices under Section 3.0
to be easily and accurately determined.

 

  4.4 Each Party has the right to have an independent certified public
accountant selected by and retained at the expense of such Party (with the
approval of the other Party, which shall not be unreasonably withheld) examine
during normal working hours of the other Party and at a date previously agreed
upon, the relevant books and records kept by the other Partyto the extent
necessary to verify the accuracy of the other Party’s allocation, invoice or
payment made under this Agreement. Such examination shall not be more often than
once each calendar year and for not more than the two (2) previous years. Each
Party agrees that the report of the above examination by the certified public
accountant to such Party shall be limited to the information relevant to the
verification of the accuracy of the invoice or payment made under this
Agreement.

 

  4.5 In the event either Party’s examination under this Section 4.0 discloses a
reporting error of [**] percent ([**]%) or more from what had been represented
by the other Party, all costs of the examination incurred by the examining Party
shall be promptly reimbursed by the other Party. Any amounts due by either Party
to correct an under-reporting or over-payment disclosed upon examination, shall
be paid promptly or may be set-off against any amounts owed under this
Agreement.

 

29



--------------------------------------------------------------------------------

  4.6 Each Party is responsible for the payment of any and all taxes arising
from the existence or operation of its business or from the performance of its
obligations hereunder including, without limitation, income taxes, withholding
taxes, employee payroll and social security and welfare taxes which may be
imposed upon such Party in accordance with applicable laws.

 

  4.7 Auxilium shall pay to Oscient its allocation of PCP Gross Profits as set
forth on the PCP Gross Profit Allocation Report delivered to Oscient pursuant to
Section 3.5 within thirty (30) days of the end of the quarter. As a separate
financial transaction, the allocation of the Marketing Expenses incurred by each
Party as set forth on the Marketing Expense Report delivered to each Party
pursuant to Section 3.4, if payment is due from Oscient to Auxilium, Oscient
shall pay to Auxilium the amount owed to Auxilium as shown on the particular
Marketing Expense Report within (30) days of the quarter. If payment is due from
Auxilium to Oscient, Auxilium shall pay to Oscient the amount owed to Oscient as
shown on the particular Marketing Expense Report within (30) days of the
quarter.

 

  4.8 Late Payment. In case either Party fails to make any payment required
herein by the due date, the Party entitled to payment will charge the defaulting
Party interest at the lower of (i) [**] percent ([**]%) per annum above the
prime rate as published in the Wall Street Journal in effect as of the date such
payment is due or (ii) the highest rate allowable under applicable law.

 

  4.9 Method of Payment. All amounts due to either Oscient or Auxilium under
this Agreement shall be paid by check or wire transfer of immediately available
funds to such bank account as Oscient or Auxilium, as the case may be, may
direct from time to time. All bank expenses incurred by the remitting Party in
making such wire transfer shall be on its own account. All amounts shall be in
United States dollars.

 

5.0 ADVERSE EVENTS, CONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

  5.1 Adverse Experiences and Regulatory Matters. During the term of this
Agreement, Oscient shall notify Auxilium via facsimile (original source
document) within two (2) business days of receipt of any information coming into
its possession concerning any Adverse Experience. Auxilium will provide Oscient
prompt notice of any notification or other information that it receives from a
Third Party or from a government agency that raises any material concerns
regarding the safety or efficacy of the Product or alleges a violation of law
related to the Product. Information that shall be disclosed to Oscient shall
include, but not limited to:

 

  (a) Inspections by a government agency of manufacturing, distribution or other
related facilities concerning the Product;

 

30



--------------------------------------------------------------------------------

  (b) Any communication with a government agency involving the manufacture,
sale, promotion, or distribution of the Product; and

 

  (c) The initiation of any government agency investigation, detention, seizure
or injunction concerning the Product.

 

  5.2 Confidential Information. During the term of this Agreement, and for five
(5) years thereafter, irrespective of any termination earlier than the
expiration of the term of this Agreement, each Party shall not reveal or
disclose to Third Parties any Confidential Information received from the other
Party under this Agreement without first obtaining the written consent of the
disclosing Party, except as may be otherwise provided herein, for securing
essential or desirable authorizations, privileges or rights from governmental
agencies, or is required to be disclosed to a governmental agency. The Parties
shall (i) take reasonable measures to assure that no unauthorized use or
disclosure is made by others to whom access to such Confidential Information is
granted, (ii) use the Confidential Information solely as contemplated by this
Agreement or to perform its obligations hereunder, and (iii) immediately notify
the disclosing Party if the receiving Party learns or reasonably believes that
any breach of confidentiality has occurred.

 

  5.3 Disclosure to Affiliate. Nothing herein shall be construed as preventing a
Party from disclosing any Confidential Information received from the other Party
to an Affiliate, provided such Affiliate has undertaken a similar obligation of
confidentiality with respect to the Confidential Information.

 

  5.4 Public Announcements. Except as required by law, no public announcement or
other disclosure to Third Parties concerning the existence of or terms of this
Agreement shall be made, either directly or indirectly, by any Party to this
Agreement, except as may be legally required, without first obtaining the
approval of the other Party and agreement upon the nature and text of such
announcement or other disclosure. The Party desiring to make any such public
announcement or other disclosure shall use its reasonable efforts to inform the
other Party of the proposed announcement or disclosure in reasonably sufficient
time prior to public release, and shall use its reasonable efforts to provide
the other Party with a written copy thereof, in order to allow such other party
to comment upon such announcement or disclosure. Notwithstanding the foregoing,
the Parties agree that they will mutually agree upon the text of a press release
regarding this Agreement and that each may make additional announcements or
disclosure consistent with such press release without the need to notify the
other Party.

 

  5.5 Publications. Oscient shall not submit for written or oral publication any
manuscript, abstract or the like concerning the Product or which includes data
or other information generated and provided by Auxilium without Auxilium’s prior
written consent.

 

31



--------------------------------------------------------------------------------

  5.6 Trademark. Oscient acknowledges that the trademark “Testim®” and the
additional Trademarks are the exclusive property of Auxilium. Auxilium grants to
Oscient a royalty-free exclusive right to use the Trademarks and the Auxilium
name in the Territory solely in connection with its Promotional Activities
during the term of this Agreement. Nothing in this Agreement shall be deemed to
give Oscient, either during or after the term of this Agreement, any right,
title or interest in the Trademarks other than the right to Co-Promote Product
bearing said Trademarks in its Promotional Activities in accordance with the
terms of this Agreement. Oscient shall give Auxilium prompt notice of any
infringement of the Trademarks or any such claim brought by others against
Oscient. To the extent necessary, Oscient agrees to cooperate with Auxilium and
provide whatever assistance may be reasonable or required in the event Auxilium
takes any legal action to protect its rights to the Trademarks in any part of
the Territory. Any such action shall be at Auxilium’s sole expense and for its
sole benefit. Oscient may be represented by counsel of its own selection at its
own expense in any suit or proceeding brought by Auxilium to restrain such
infringement, but Auxilium shall have the right to control the suit or
proceeding. Upon termination of this Agreement for any reason, Oscient shall
cease all use of the Trademarks and thereafter not hold itself out as a
Co-Promoter of Product.

 

  5.7 Copyright. Oscient acknowledges that all Promotion Materials created,
developed and produced by Auxilium and fixed in a tangible medium are the
exclusive property of Auxilium (the “Copyright Material”). Auxilium grants to
Oscient a royalty-free exclusive right to use the Copyright Material in the
Territory solely in connection with its Promotional Activities during the term
of this Agreement. Nothing in this Agreement shall be deemed to give Oscient,
either during or after the term of this Agreement, any right, title or interest
in the Copyright Material other than the right to use the Copyright Material to
Co-Promote Product in accordance with the terms of this Agreement. Oscient shall
give Auxilium prompt notice of any infringement of the Copyright Material or any
such claim brought by others against Oscient. To the extent necessary, Oscient
agrees to cooperate with Auxilium and provide whatever assistance may be
reasonable or required in the event Auxilium takes any legal action to protect
its rights to the Copyright Material in any part of the Territory. Any such
action shall be at Auxilium’s sole expense and for its sole benefit. Oscient may
be represented by counsel of its own selection at its own expense in any suit or
proceeding brought by Auxilium to restrain such infringement, but Auxilium shall
have the right to control the suit or proceeding. Upon termination of this
Agreement for any reason, Oscient shall cease all use of the Copyright Material
and thereafter not hold itself out as a Co-Promoter of Product.

 

32



--------------------------------------------------------------------------------

  5.8 Patents. Subject to legal and contractual limitations imposed upon
Auxilium as the licensee of the Patents, Auxilium will use Commercially
Reasonable Efforts necessary to maintain its rights in the Bentley Patent and
maintain patent protection for the Product in the Territory during the term of
this Agreement. Upon reasonable request by Oscient, Auxilium shall use
Commercially Reasonable Efforts to obtain approval from the licensor of the
Patents to provide information, including copies of correspondences and drafts
of filings with the United States Patent and Trademark Office, to Oscient
regarding the Patents. Moreover, Auxilium shall forward any comments regarding
such materials to the parties responsible for prosecuting such Patents. Auxilium
will promptly notify Oscient of any default or notice of default received by it
under its license to the Bentley Patent or any other Patents. If a Party becomes
aware that a Third Party is infringing any claim of the Bentley Patent, the
Party having such knowledge shall promptly inform the other of such
infringement. Oscient acknowledges that Auxilium shall then be obligated to
promptly inform the licensor of the Bentley Patent. Subject to legal and
contractual limitations imposed upon Auxilium as the licensee of the Bentley
Patent, the Parties agree to jointly determine a course of action consistent
with the goal of maximizing PCP Gross Profit. However, as between the Parties,
Auxilium, subject to legal and contractual limitations imposed upon it as the
licensee of the Bentley Patent, shall have the first right to initiate and
prosecute such legal action at its own expense and in the name of Auxilium, or
to control the defense of any declaratory judgment action relating to the
Bentley Patent. If Auxilium elects not to exercise such first right, in which
case Oscient shall thereafter have the right either to (i) initiate and
prosecute such action or to control the defense of such declaratory judgment
action in the name of Auxilium and, if necessary, Oscient or (ii) if necessary
under the license agreement to the Bentley Patent, require Auxilium to bring
such action or defend such declaratory judgment in its own name, in which case,
Auxilium shall bring such action and shall consult with Oscient with respect to
all actions and decisions under such action and take all actions in such action
reasonably requested by Oscient. The Party not bringing an action under this
Section shall cooperate with the Party bringing such action as may reasonably be
requested by such Party. If Auxilium elects not to initiate and prosecute an
infringement or defend a declaratory judgment action in the Territory and
Oscient elects to do so, the cost of any agreed-upon course of action, including
the costs of any legal action commenced or any declaratory judgment action
defended, shall be borne solely by Oscient. Any award or amount paid in
settlement from an action brought under this Section (the “Award”) shall be
allocated as follows: (i) if Auxilium elects to bring an action under this
Section, any Award shall first be used to reimburse both Parties for expenses
incurred in such action and any remaining amount of the Award shall be treated
as PCP Gross Profit hereunder and allocated in accordance with the terms of this
Agreement and (ii) if Oscient brings in action under this Section in its own or
Auxilium’s name or requires Auxilium to bring an action under this Section, then
any Award shall first be used to reimburse both Parties for expenses incurred in
such action and any remaining amount of the Award shall be treated as PCP Gross
Profit hereunder and allocated in accordance with the terms of this Agreement .

 

33



--------------------------------------------------------------------------------

  5.9 Injunctive Relief. Each Party acknowledges and agrees that breach of any
provision of Sections 5.2, 5.3 and 5.4 will result in irreparable injury, which
may not be wholly compensated in monetary damages, and that, therefore, in
addition to any right and remedies under contract or at law or in equity, the
non-breaching Party shall be entitled to seek injunctive relief and/or other
equitable relief to prevent the breach or further breach and/or to secure the
enforcement of any terms under such Sections. This provision shall survive the
termination of this Agreement. If a court of competent jurisdiction declares any
of the provisions of Sections 5.2, 5.3 or 5.4 to be too broad to be specifically
enforced, such provision shall be enforced to the maximum extent permitted by
law.

 

6.0 PRODUCT COMPLAINTS; INQURIES, WITHDRAWALS AND RECALLS

 

  6.1 Auxilium shall have the sole right and responsibility, and shall bear all
costs related thereto, to take such actions with respect to the Product as would
normally be done in accord with accepted business practices and legal
requirements to obtain and maintain the authorization and/or ability to market
the Product in the Territory, including, without limitation, the following:

 

  (a) Responding to Product complaints and inquiries in timely fashion. Oscient
agrees that it should promptly refer any complaints or inquiries it receives to
Auxilium; provided that Product complaints or inquiries that contain information
relating to Adverse Experiences shall be forwarded to Auxilium according to
Section 5.1.

 

  (b) Handling all returns of Product. If the Product is returned to Oscient, it
shall be shipped to Auxilium’s nearest facility, with any reasonable or
authorized shipping or other documented direct cost to be paid by Auxilium.

 

  (c) Handling all recalls or market withdrawals of the Product in a timely
fashion.

 

  (d) Communicating with any governmental agencies, including the FDA and the
DEA, and satisfying their requirements regarding the authorization and/or
continued authorization to market and distribute the Product in commercial
quantities in the Territory, including by paying required user fees under the
FD&C Act, submitting periodic reports to the FDA in accordance with 21 C.F.R.
314.80 and 314.81, maintaining all required DEA registrations under the
Controlled Substances Act (21 U.S.C. 801 et seq.), and otherwise satisfying all
applicable DEA requirements, each as amended and in force from time to time.

 

34



--------------------------------------------------------------------------------

  (e) Communicating with any governmental agencies, including the FDA and the
DEA, and otherwise satisfying their requirements regarding the distribution and
handling of Product samples in the Territory, including by meeting the
requirements of the Prescription Drug Marketing Act at 21 U.S.C. 355(c) & (d)
and FDA’s implementing regulations at 21 C.F.R. section 203.30 et seq.

 

  (f) Handling Product distribution, inventory and receivables, including
Product samples. If, for any reason, Oscient should receive orders for the
Product, Oscient shall use its Commercially Reasonable Efforts to forward such
orders to Auxilium as soon as practical.

 

  (g) Post marketing pharmacovigilance of the Product, Adverse Experience
receipt and processing, evaluation, signal detection, monitoring and reporting
requirements in accordance with 21 C.F.R. section 314.80.

 

  6.2 In the event that a recall or withdrawal of Product is undertaken, whether
voluntarily or at the request of FDA, Oscient shall cooperate in good faith and
assist Auxilium. Voluntary recall shall take place only in Auxilium’s sole
discretion. In the event that Oscient deems a voluntary Product recall or
withdrawal prudent for safety reasons, and Auxilium does not voluntarily recall
or withdraw the Product, then Oscient may terminate this Agreement upon notice
to Auxilium.

 

  6.3 Oscient shall be permitted to take any action required by law relating to
subsections (a) through (g) of Section 6.1 and shall promptly notify Auxilium of
any actions so taken.

 

7.0 TERMINATION

 

  7.1 Breach. Except as more specifically addressed in Section 7.5, 7.6 or 7.7,
either Party may, by written notice to the other Party, terminate this Agreement
upon a material breach by the other Party of any of the terms or conditions of
this Agreement, which breach has not been cured after 60-days written notice of
the same, except that if the nature of the breaching Party’s obligation is such
that more than 60-days are required for its performance, then the breaching
Party shall not be deemed in default if it commences performance within the
60-day period and thereafter diligently pursues the cure to completion.

 

35



--------------------------------------------------------------------------------

  7.2 Insolvency. Either Party may, by written notice to the other Party,
immediately terminate this Agreement if (i) a Party terminates or suspends its
business activities, (ii) a Party becomes insolvent, admits in writing its
inability to pay its debts as they mature, makes an assignment for the benefit
of creditors, or becomes subject to direct control of a trustee, receiver, or
similar authority, or (iii) a Party becomes subject to any bankruptcy or
insolvency proceeding under federal or state statutes that are not rescinded
within sixty (60) days.

 

  7.3 Generic Entry. Either Party may, by 90-days prior written notice to the
other Party, terminate this agreement upon the first Generic Entry in the
Territory.

 

  7.4 Product Withdrawal. Oscient may, by written notice to Auxilium,
immediately terminate this Agreement in the event of (i) a governmental seizure,
injunction or restraining order preventing the sale of the Product not cured by
Auxilium within 90 days after the date of such seizure, injunction or
restraining order, or (ii) the FDA’s withdrawal or revocation of the NDA.

 

  7.5 Competitive Product. Either Party may, by written notice to the other
Party, immediately terminate this Agreement in the event the other Party is in
breach of Section 2.21.

 

  7.6 Termination by Oscient. In addition to the rights to terminate this
Agreement described above, Oscient may terminate this Agreement as follows:

 

  (a) Termination of License to Bentley Patent. Oscient shall have the right to
terminate this Agreement immediately in the event of termination of Auxilium’s
license to the Bentley Patent.

 

  (b) Supply Interruption. If a Supply Interruption is occurring and continues
for a period of more than [**], and the Parties are unable within five (5)
business days to reach agreement on the terms of a revised PCP Gross Profit
sharing arrangement as described in Section 3.6 hereof, then Oscient may
terminate this Agreement immediately upon notice to Auxilium with the effect as
described in Section 3.6, in addition to the provisions of Section 8 hereof.

 

  7.7 Termination by Auxilium for Failure to Detail. In the event that there is
(i) for any Year, a shortfall in the number of PDEs performed by Oscient as
compared to the number of PDEs required to be performed by Oscient for such Year
of greater than [**] percent ([**]%), or (ii) for any of the three two-year
periods of Years 1 and 2 or Years 3 and 4 or Years 5 and 6, a shortfall in the
number of PDEs performed by Oscient as compared to the number of PDEs required
to be performed by Oscient pursuant to Section 2.6(a)(ii) hereof for such
two-year periods of greater than [**] percent ([**]%), then Auxilium may
terminate this Agreement upon notice to Oscient.

 

36



--------------------------------------------------------------------------------

8.0 RIGHTS AND DUTIES UPON TERMINATION

 

  8.1 Survival. Upon termination this Agreement for any reason pursuant to
Section 7, all rights and obligations of the parties under this Agreement shall
immediately cease; provided that termination of this Agreement shall not impair
any obligations or liabilities that have accrued prior to such termination. The
obligations of each Party under Sections 3, 5, 6, 8, 9, 10 and 11, and such
other provisions consistent with the Parties intent, shall survive the
termination of this Agreement and shall continue so long as such obligations
remain effective and applicable, as defined herein.

 

  8.2 Return of Materials. Upon termination of this Agreement for any reason
pursuant to Section 7, Oscient will promptly return to Auxilium (i) all
Confidential Information then in its possession or control, including all copies
and reproductions thereof, and (ii) all Promotional Materials then in its
possession or control.

 

  8.3 No Prejudice. Termination pursuant to this Section 8 shall be without
prejudice to the rights or remedies of either Party against the other Party
accrued up to or existing prior to such termination.

 

9.0 WARRANTIES, REPRESENTATIONS AND COVENANTS

 

  9.1 Auxilium and Oscient each represents, warrants and covenants that:

 

  (a) It has the requisite corporate power and authority and the legal right to
conduct its business as now conducted and hereafter contemplated to be
conducted,

 

  (b) It has the corporate power and authority to execute and deliver this
Agreement, and to perform its obligations hereunder,

 

  (c) The execution, delivery and performance of this Agreement by such Party
will not violate any law or regulation or any order or decree of any court or
governmental authority,

 

  (d) The execution, delivery and performance of this Agreement by such Party
will not violate the terms of any indenture, mortgage, deed of trust, lease,

 

37



--------------------------------------------------------------------------------

agreement or other instrument to which such Party is a party or by which such
Party or any of its property is bound, which violation would have a material
adverse effect on the financial condition of such Party or on the ability of
such Party to perform its obligations hereunder,

 

  (e) It has no legal obligations or commitments to Third Parties inconsistent
with this Agreement, and such Party covenants that neither it nor its Affiliates
shall enter into any agreement or understanding, oral or written, or execute any
instrument that conflicts with such Party’s obligation to the other Party under
this Agreement,

 

  (f) There is no action, suit, dispute, proceeding or arbitration (whether by
governmental agency, division or otherwise) pending or threatened, or
investigation (formal or informal) pending or threatened, against or relating to
such Party, which in either case could reasonably prevent or impair such Party
from carrying out its obligations under this Agreement,

 

  (g) This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation, enforceable against such
Party in accordance with its terms, except as such enforceability may be limited
by applicable insolvency and other laws affecting creditors rights generally or
by the availability of equitable remedies,

 

  (h) In performing its obligations under this Agreement, it shall comply with
all applicable federal, state and local laws and regulations, including, but not
limited to the FD&C Act, the Controlled Substances Act, the Federal
Anti-Kickback Statute at 42 U.S.C. section 1320a-7b, Section 119402 of the
California Health & Safety Code, other state anti-kickback, consumer protections
and unfair business practice laws, all lawful orders of any court or government
regulatory agency, and industry guidance and other advisories published by the
Office of Inspector General of the Department of Health and Human Services
including, but not limited to, the Compliance Program Guidance for
Pharmaceutical Manufacturers at 68 Federal Register 23731 (May 5, 2003), and

 

  (i) Neither it nor any of its principals have been or is currently debarred,
suspended or proposed for debarment or suspension under section 306 of the FD&C
Act or otherwise determined to be ineligible to participate in Federal health
care programs (as that term is defined in 42 U.S.C. section 1320a-7b(f)) or have
been convicted of a criminal offense related to the provision of health care
items or services.

 

  9.2 Auxilium represents, warrants and covenants that:

 

  (a) It is the exclusive licensee of the Bentley Patent to make, have made, use
and sell Product in the Territory,

 

38



--------------------------------------------------------------------------------

  (b) To the best of its knowledge, the making, using and selling of the Product
in the Territory does not infringe any valid claims of a Third Party patent and
that none of the Promotion Materials do or will infringe any Third Party
trademark or copyright,

 

  (c) The Manufacturing Agreement, dated April 23, 2002 and the May 28, 2002
amendment thereto, between Auxilium and DPT Laboratories, Ltd. is valid and in
force as of the Effective Date and further Auxilium warrants that provisions of
the DPT Agreement provide for extension of DPT Agreement,

 

  (d) Except as set forth in Exhibit F, as of the Effective Date there are no
written communications between Auxilium and its agents and the FDA regarding
promotion of the Product and all of the items listed on Exhibit F have been made
available to Oscient for its review prior to the Effective Date,

 

  (e) To the best of its knowledge, it has all franchises, authorizations,
approvals, orders, consents, licenses, certificates, permits, registrations,
qualifications or other rights and privileges (collectively “Permits”) necessary
to permit it to market, promote, offer for sale, distribute and introduce into
commerce the Product in the Territory, including any Permits required under the
FD&C Act, the Controlled Substances Act or state law, and all such Permits are
valid and in full force and effect,

 

  (f) Its Promotional Activities comply with all applicable laws, rules,
regulations, and prevailing industry guidelines, including the FD&C Act, the
Controlled Substances Act, the False Claims Act, the Social Security Act, state
anti-kickback laws, state consumer protection and business practice laws, the
Pharmaceutical Research and Manufacturers of America’s Code on Interactions with
Healthcare Professionals, and the AMA’s Guidelines on Gifts to Physicians, and

 

  (g) The Product (i) has been, with respect to Product within its expiration
dating on the Effective Date, and will be manufactured, processed, packaged,
labeled, stored and shipped in accordance with all applicable laws, rules,
regulations, and requirements, including without limitation the current Good
Manufacturing Practice requirements of the FDA and applicable requirements of
the DEA; and (ii) is not and will not be adulterated, misbranded, or prohibited
from introduction into interstate commerce under the FD&C Act or the Controlled
Substances Act.

 

  9.3 Oscient acknowledges that Auxilium is the exclusive owner of all right,
title and interest to the trademark “Testim” and the Copyright Material, and
Oscient covenants not to do or suffer to be done anything which would put in
issue or adversely affect the validity or ownership of said trademark or
Copyright Material. Oscient further covenants that it shall at no time use said
trademark or Copyright Material except in connection with its duties and
obligations pursuant to this Agreement.

 

39



--------------------------------------------------------------------------------

10.0 INDEMNIFICATION AND LIABILITY

 

  10.1 Auxilium and Oscient shall each indemnify, defend and hold harmless the
other Party and its agents from and against all judgments, claims, losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees)
(“Losses”) arising out of or relating to any breach by such Party of any of the
warranties, representations, covenants or obligations of such Party as set forth
in this Agreement.

 

  10.2 Auxilium shall indemnify, defend and hold harmless Oscient from any
Losses arising out of or relating to the (i) manufacture or sale of the Product,
including any defect in identity, purity or quality of Product manufactured,
produced, marketed, distributed, sold, processed or supplied by Auxilium, (ii)
negligent or willful acts of Auxilium, or (iii) the breach by Auxilium of any
provision of this Agreement. This agreement by Auxilium to indemnify, defend and
hold harmless Oscient shall not apply to the extent that any such Losses arise
out of Oscient’s negligent or willful act which causes Product to be adulterated
or misbranded within the meaning of the FD&C Act.

 

  10.3 Oscient shall indemnify, defend and hold harmless Auxilium from all
Losses arising out of or relating to (i) negligent or willful acts of Oscient,
including without limitation, Losses due to Third Party use of Product
recommendations or claims made by Oscient on behalf of Auxilium and not
specifically authorized in writing by Auxilium or contained in the Promotion
Materials or approved Product labeling, or (ii) the breach by Oscient of any
provision of this Agreement, except in each case to the extent that any such
Losses arise out of Auxilium’s negligence or willful breach of its obligations
in performing its duties under this Agreement.

 

  10.4 The indemnifying Party’s obligations hereunder shall be subject to the
indemnified Party (i) providing prompt notice of the existence of the claim for
which it is seeking to be indemnified; provided, however, that except as
otherwise explicitly provided in this Agreement, any failure to provide such
prompt notice shall not relieve the indemnifying Party’s obligations with
respect thereto except to the extent prejudiced thereby, (ii) giving the
indemnifying Party the ability, at its option, to control the defense of any
such claim, and (iii) providing reasonable cooperation in the defense thereof.

 

40



--------------------------------------------------------------------------------

  10.5 Limitation on Liability. IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
OFFICERS, PARENT, SUBSIDIARIES AND AFFILIATES BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF
OR RELATING TO THIS AGREEMENT, NOTWITHSTANDING THAT SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES, AND NOT WITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

  10.6 Insurance. During the term of this Agreement and for a period of three
(3) years thereafter, each Party, at its own expense shall maintain a policy of
self-insurance or a policy in full force and effect with an insurance company or
companies having an A. M. Best Rating of an “A-: Class VII” or better,
commercial general liability insurance, including personal injury, blanket
contractual liability and broad form property damage, with a ten million dollar
($10,000,000) combined single limit per occurrence and Product Liability
insurance, in the amount of ten million dollars ($10,000,000) per each claim and
in the general aggregate. Within thirty (30) days of the Effective Date, each
Party shall provide to the other Party a certificate of insurance indicating
that such obligations have been satisfied. Moreover, each Party’s insurance
shall name the other Party as an additional insured party. Auxilium shall attach
an additional insured (vendors-broad form) endorsement, identifying Oscient as a
vendor to Auxilium’s product liability insurance policy to be referenced in the
certificate of insurance.

 

11.0 MISCELLANEOUS

 

  11.1 Arbitration. The Parties desire to avoid all forms of traditional
litigation in the future and therefore agree that in the event of any dispute,
controversy or claim arising out of or relating to this Agreement,
representatives of the Parties with authority to settle the matter shall meet
for good faith negotiations at a mutually acceptable time and place in an effort
to reach an amicable resolution. Either Party may initiate the dispute
resolution process by written notice to the other Party. If the dispute is not
resolved, either Party may refer the matter to the Chief Executive Officer of
each Party for resolution. If the dispute is remains unresolved, the Parties
agree that the matter shall be resolved through binding arbitration, which shall
be conducted by three arbitrators in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. Each Party shall appoint one
arbitrator and the two arbitrators thus appointed shall appoint the arbitral
chair. The arbitration shall be conducted in New York, New York. Judgment on an
arbitral award may be entered by any court of competent jurisdiction, or
application may be made to such court for judicial acceptance of the award and
any appropriate order including enforcement. Nothing in this Section 11.1 will
preclude any Party from seeking interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order,

 

41



--------------------------------------------------------------------------------

preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration proceeding.

 

  11.2 Non-Solicitation. During the Term of this Agreement, and for a period of
one (1) year thereafter, neither Party shall solicit, induce, encourage or
attempt to induce or encourage any employee or agent of the other Party to
terminate his or her employment or relationship with such other Party or to
breach any other obligation to such other Party. Notwithstanding the foregoing,
nothing shall prevent either Party from hiring or seeking to hire any employee
of the other Party who seeks employment with such Party either voluntarily or in
response to an advertisement or referral by an employment recruiter.

 

  11.3 Parties in Interest. This Agreement and all of its terms and provisions
shall be binding upon and shall inure to the benefit of the Parties hereto and
their permitted successors and assigns. Nothing herein is intended to confer any
rights or remedies upon any person or entity other than the Parties and their
permitted successors and assigns, unless expressly stated herein to the
contrary.

 

  11.4 Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other Party. Any such assignment or attempted
assignment shall be void and of no legal effect. Notwithstanding the foregoing,
either Party may assign this Agreement in connection with the transfer or sale
of all or substantially all of its business, its merger or consolidation with
another company, or to any company that is an Affiliate of the assigning Party.

 

  11.5 Force Majeure. Neither Party shall be liable for a delay in the
performance of its obligations and responsibilities under this Agreement due to
causes beyond its control, including, without limitation, war, strikes or
lockouts, embargo, national emergency, insurrection or riot, acts of the public
enemy, governmental law or regulation, fire, flood, or other natural disaster,
provided that said Party has taken reasonable measures to notify the other Party
in writing of the delay.

 

  11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of law. By executing this Agreement, each Party consents
to the jurisdiction of New York state courts.

 

  11.7 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby.

 

42



--------------------------------------------------------------------------------

  11.8 Amendments. Except as otherwise specified herein, no amendment to this
Agreement shall be effective unless it is in writing and signed by each Party
hereto.

 

  11.9 Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, if such notice is addressed to the Party to be notified at
such Party’s address or facsimile number as set forth below or as subsequently
modified by written notice.

 

  11.10 Entire Agreement. This Agreement, including any exhibits and schedules
hereto, represent the entire agreement between the parties with respect to the
subject matter hereof. All other agreements, representations, statements,
negotiations and undertakings prior to the Effective Date, whether oral or
written, are superseded hereby.

 

  11.11 No Waiver. No failure or delay by any Party in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy.

 

  11.12 Construction; Headings. Every covenant, term, and provision of this
Agreement shall be construed simply according to its fair meaning and not
strictly for or against any Party. The headings in this Agreement are inserted
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

 

  11.13 Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed and the signature page transmitted by facsimile.

 

43



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties, through their authorized officers or
representatives, have caused this Agreement to be executed effective as of the
date first above written.

 

AUXILIUM PHARMACEUTICALS, INC.   OSCIENT PHARMACEUTICALS CORP.

By:

 

/s/ Gerri Henwood

--------------------------------------------------------------------------------

 

By:

 

/s/ Steven Rauscher

--------------------------------------------------------------------------------

Name:

 

Gerri Henwood

 

Name:

 

Steven Rauscher

Title:

 

Chief Executive Officer

 

Title:

 

Chief Executive Officer

 

44



--------------------------------------------------------------------------------

EXHIBIT A

 

YEAR 1 TESTIM MARKETING BUDGET WITH SPECIALTY ALLOCATION

 

               PRIMARY
CARE


--------------------------------------------------------------------------------

             SPECIALTY*


--------------------------------------------------------------------------------

    

Category

--------------------------------------------------------------------------------

   Year 1 Total


--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

   Auxilium (50)%


--------------------------------------------------------------------------------

   Oscient (50)%


--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

   Auxilium (100)%


--------------------------------------------------------------------------------

   Oscient (0)%


--------------------------------------------------------------------------------

Headcount

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Market Research

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Medical Education

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Medical Meetings

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Other Promotion

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Public Relations

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Sales Material

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

Total

   $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ [**]    $ —  

--------------------------------------------------------------------------------

* budget allocation for specialist journal advertising and medical meetings to
be determined at Auxilium’s discretion

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Issued Patent

 

Country

--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

US

   5,023,252    11-Jun-91    11-Jun-08

 

Pending Patent Applications

 

Testim

 

Country

--------------------------------------------------------------------------------

   App No.


--------------------------------------------------------------------------------

  Date Filed


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

US Provisional

   60/374,103   19-Apr-02    Expired

PCT

   PCT/US03/12235   18-Apr-03    Pending

US Nat’l

   [**]   1-Oct-03    Pending

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

TRADEMARKS:

 

Auxilium

 

Feel Better. Age Well.

 

Testim

 

Test Him. Then Testim.

 

 

LOGO [g87233img001.jpg]

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

Management Steering Committee Nominees

 

Auxilium:

 

[**]

 

[**]

 

[**]

 

Oscient:

 

[**]

 

[**]

 

[**]

 

D-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT E

 

ALLOCATION OF GROSS PROFITS

 

At the end of each quarter during the Agreement, Auxilium shall calculate a PCP
Gross Profit allocation to Oscient (“Year-to-Date Oscient Allocation”) based on
year-to-date Product sales through the end of that quarter. The profit sharing
payment for a particular quarter shall consist of the Year-to-Date Oscient
Allocation less the sum of all profit sharing payments already made to Oscient
in prior quarters during that year (“Aggregate Prior Payments”).

 

If the profit sharing payment thus calculated for a particular quarter is
negative, then Oscient shall pay to Auxilium the difference between the
Aggregate Prior Payments and the Year-to-Date Oscient Allocation calculated for
that quarter.

 

Allocation of Gross Profit for 2005

 

Auxilium shall pay Oscient, until Oscient’s Marketing Expense is recovered,
[**]% of PCP Gross Profits from any PCP Gross Sales above $[**]. After Oscient’s
Marketing Expense has been recovered, Auxilium shall pay Oscient [**]% of any
remaining PCP Gross Profits from any PCP Gross Sales above $[**]

 

More specifically,

 

The Parties shall determine at the end of each quarter “PCP Gross Sales Above
Threshold,” if any, which shall be calculated by determining the amount, if any,
by which contract year-to-date PCP Gross Sales exceeds the following threshold
amounts:

 

Q2/05: [**]

Q3/05: [**]

Q4/05: [**]

 

The Year-to-Date Gross Profit shall be determined by multiplying Gross Profit
Margin times the PCP Net Sales resulting from the PCP Gross Sales Above
Threshold, if positive.

 

  a. If [**]% of Year-to-Date Gross Profit is less than or equal to the
Year-to-Date Marketing Expense, then Auxilium shall pay to Oscient [**]% of
Year-to-Date Gross Profit.

 

Example:

 

At the end of Q3/2005, assume:

 

Year-to-Date Marketing Expense = $[**]

Contract Year-to-Date PCP Gross Sales = $[**]

Auxilium paid Oscient [**] in profit sharing at the end of Q2/05

 

E-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Oscient profit payment calculation:

 

Year-to-Date PCP Gross Sales Above Threshold = $[**]

PCP Net Sales resulting from PCP Gross Sales Above Threshold = $[**]

            (calculated as Gross Sales times [**] (assumed for this example to
be the ratio of Net Sales to Gross Sales))

Year-to-Date Gross Profit = [**] x [**]% = $[**] million ([**]% of which is

            less than Year-to-Date Marketing Expense)

Year-to-Date Oscient Allocation = [**] x [**]% = $[**]

Q3/05 profit sharing payment = [**] – [**] (Aggregate Prior Payments) = [**]

 

  b. If [**]% of Year-to-Date Gross Profit is greater than the Year-to-Date
Marketing Expense, then Auxilium shall pay to Oscient an amount equal to the
Year-to-Date Marketing Expense plus [**]% of the difference between (i)
Year-to-Date Gross Profit, and (ii) the Year-to-Date Marketing Expense divided
by [**].

 

Example:

 

At the end of Q3/2005, assume:

 

Year-to-Date Marketing Expense = $[**]

Year-to-Date PCP Gross Sales = $[**]

Auxilium paid Oscient [**] in profit sharing at the end of Q2/05

 

Oscient profit payment calculation:

 

Year-to-Date PCP Gross Sales Above Threshold = $[**]

PCP Net Sales resulting from PCP Gross Sales Above Threshold = $[**]

Year-to-Date Gross Profit = [**] x [**]% = $[**] ([**]% of which = $[**],

            which is greater than Year-to-Date Marketing Expense)

Year-to-Date Oscient Allocation = $[**] + [**]% times ([**] – [**]/[**]) = [**]
+ [**] = $[**]

Q3/05 profit sharing payment = [**] – [**] (Aggregate Prior Payments) = [**]

 

Allocation of Gross Profit For 2006-2011

 

Definitions

 

  a. PCP Gross Sales for a particular Tier” (e.g. “Tier 1 PCP Gross Sales”) for
a particular period shall be equal to (A) the lesser of (i) the applicable
ceiling for such Tier for such period, as defined below, and (ii) actual PCP
Gross Sales for such period minus (B) the applicable ceiling for the immediately
preceding Tier. “Gross Profits for a particular Tier” (e.g. “Tier 1 Gross
Profits”) shall be equal to the Gross Profits from the PCP Gross Sales from that
Tier.

 

E-2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Example:

 

For 2007, assume:

 

PCP Gross Sales = $[**]

 

Calculations:

 

Tier 1

  PCP Gross Sales = [**] – [**] = [**]

Tier 2

  PCP Gross Sales = [**] – [**] = [**]

Tier 3

  PCP Gross Sales = [**] – [**] = [**]

Tier 3

  Gross Profits = [**] times [**] (assumed for this example to be the ratio of
Net Sales to Gross Sales) times [**] (assumed for this example to be the Gross
Profit Margin) = [**]

 

Tier Ceiling By Year (PCP Gross Sales in millions)

 

Tier


--------------------------------------------------------------------------------

  Oscient Share
of Gross Profit


--------------------------------------------------------------------------------

  2006


--------------------------------------------------------------------------------

  2007


--------------------------------------------------------------------------------

  2008


--------------------------------------------------------------------------------

  2009


--------------------------------------------------------------------------------

  2010


--------------------------------------------------------------------------------

  2011


--------------------------------------------------------------------------------

0   [**]%   [**]   [**]   [**]   [**]   [**]   [**] 1   [**]%   [**]   [**]  
[**]   [**]   [**]   [**] 2   [**]%   [**]   [**]   [**]   [**]   [**]   [**] 3
  [**]%   [**]   [**]   [**]   [**]   [**]   [**] 4   [**]%   [**]   [**]   [**]
  [**]   [**]   [**] 5   [**]%   [**]   [**]   [**]   [**]   [**]   [**]

 

  b. “Year-to-Date Ceiling” for a particular Tier and a particular Year shall
mean the following percentages of the ceilings shown in the table above for such
Tier and such Year:

 

First Quarter:

   [**]%

Second Quarter:

   [**]%

Third Quarter:

   [**]%

Contract Year End:

   [**]%

 

The preceding paragraph notwithstanding, for 2011 only (which ends April 30th,
2011), the Year-to-Date Ceiling to be applied at the end of the first quarter
shall be [**]% of the ceilings shown for 2011 in the table above.

 

Example:

 

At the end of the second quarter of 2007, the tier ceilings to be used are:

 

Tier 0: [**]times [**]% = [**]

 

E-3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Tier 1: [**] times [**]% = [**]

Tier 2: [**] times [**]% = [**]

Tier 3: [**] times [**]% = [**]

Tier 4: [**] times [**]% = [**]

 

  c. “Oscient Reimbursable Marketing Expense” shall be equal to Oscient’s
Marketing Expense for a particular period [**] for that period. For Year 2 only,
[**].

 

  d. “Auxilium’s Reimbursable Marketing Expense” shall be equal to Auxilium’s
Marketing Expense for a particular period minus [**]% of Tier 1 Gross Profits
for that period.

 

Allocation of Gross Profit 2006 – 2011:

 

In each period,

 

  a. Auxilium shall allocate to Oscient [**]% of Tier 1 Gross Profit for that
period (“Oscient’s Tier 1 Gross Profit Share”).

 

  b. Tier 2 Gross Profit for each period shall be first allocated to [**] for
that period (i.e. each Party [**] and then the [**] to the extent that there are
sufficient Gross Profits during that period). If Tier 2 Gross Profits exceeds
the sum of both Parties’ Reimbursable Marketing Expense, Auxilium shall pay to
Oscient [**]% (as shown in the table above for tier 2) of any such excess Gross
Profits.

 

If Tier 2 Gross Profits are less than the sum of both Parties’ Reimbursable
Marketing Expenses, then Tier 3 Gross Profits shall be treated as set forth in
the first sentence of this clause b., and any remaining amount shall be
allocated according to the percentages shown in the table above.

 

  c. Subject to the immediately preceding paragraph, Tier 3, Tier 4 and Tier 5
Gross Profits shall be allocated to Oscient based on the table above.

 

Example:

 

Assume at the end of Q2/2007:

Year-to-Date PCP Gross Sales are $[**]

Each party’s Year-to-Date Marketing Expense is $[**]

Auxilium paid Oscient $[**] in profit sharing at the end of Q1/07

 

Calculations:

 

Tier 1 PCP Gross Sales = [**] – [**] = [**]

 

Tier 1 Gross Profits = [**] times [**]% times [**]% = [**]

 

E-4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Tier 1   Gross Profits are allocated [**] to Auxilium and [**] to Oscient Tier 2
  PCP Gross Sales = [**] – [**] = [**] Tier 2   Gross Profits = [**] times [**]%
times [**]% = [**]

Oscient’s Reimbursable Marketing Expense = [**] minus [**]% times [**]
(Oscient’s share of Tier 1 Gross Profits) = [**]

 

Auxilium’s Reimbursable Marketing Expense = [**] minus [**]% times [**]
(Auxilium’s share of Tier 1 Gross Profits) = [**]

Tier 2

  Gross Profits of [**] are allocated [**] to Oscient and [**] to Auxilium to
cover each party’s Reimbursable Marketing Expense. After this allocation,
Oscient still has [**] – [**] = [**] in remaining Reimbursable Marketing
Expense, while Auxilium’s Reimbursable Marketing Expense has been fully covered.
Tier 3   PCP Gross Sales = [**] – [**] = [**]

Tier 3

  Gross Profits = [**] times [**]% times [**]% = [**]. The first [**] of Tier 3
Gross Profits is allocated to Oscient to cover its remaining Reimbursable
Marketing Expense. The remaining [**] in Tier 3 Gross Profits are allocated [**]
to Oscient ([**]%) and [**] to Auxilium ([**]%).

 

The payment to Oscient at the end of Q2/2007 is thus:

 

[**] (Tier 1 Gross Profit allocation) +

 

[**] (Tier 2 Gross Profit allocation) +

 

[**] (Tier 3 Gross Profit Allocation) =

 

[**] – [**] (Aggregate Prior Payments) = $[**]

 

E-5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT F

 

Relating to Section 9.2(d)

 

Date Submitted to

FDA

--------------------------------------------------------------------------------

  

Interaction Type

--------------------------------------------------------------------------------

  

Brief Description of Submission

--------------------------------------------------------------------------------

NDA 21-454

Serial 026

11/11/2002

   Draft Promotional Submission   

[**]

[**]

November 20, 2002

   Draft Promotional Submission   

[**]

[**]

December 2, 2002

   Auxilium Correspondence: Telephone    [**]

December 6, 2002

   DDMAC Correspondence: Fax    [**]

December 11, 2002

   Auxilium Correspondence: Draft Promotional Submission (FAX)    [**]

December 12, 2002

   Auxilium/DDMAC Correspondence: Telephone    Confirm receipt of December 11,
2002 Fax

December 19, 2002

   DDMAC Correspondence: Fax    [**]

January 6, 2003

   Auxilium Correspondence: Draft Promotional Submission    [**]

January 17, 2003

   DDMAC Correspondence    [**]

January 20, 2003

   Internal Auxilium Correspondence: Regarding Draft Promotional Submission   
N/A

January 21, 2003

   Draft Promotional Submission    [**]

February 6, 2003

   Auxilium Correspondence: Draft Promotional Submission (FAX)    [**]

February 11, 2003

   Auxilium Correspondence: Draft Promotional Submission (FAX)    [**]

 

F-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

February 13, 2003

   DDMAC Correspondence    [**]

February 25, 2003

   First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

[**]

March 27, 2003

   First Use Submission   

First Use Submission:

[**]

April 25, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

May 14, 2003

   First Use Submission   

First Use Submission:

[**]

June 4, 2003

   First Use Submission   

First Use Submission:

[**]

June 9, 2003

   First Use Submission   

First Use Submission:

[**]

June 25, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

[**]

[**]

[**]

[**]

July 2, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

July 24, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

 

F-2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

July 29, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

August 29, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

[**]

September 9, 2003

   First Use Submission   

First Use Submission:

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

September 24, 2003

   First Use Submission   

First Use Submission

[**]

[**]

October 7, 2003

   First Use Submission   

First Use Submission

[**]

[**]

[**]

October 9, 2003

   First Use Submission   

First Use Submission

[**]

[**]

 

F-3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

October 13, 2003    First Use Submission   

First Use Submission

[**]

December 1, 2003    First Use Submission   

First Use Submission

[**]

December 11, 2003    First Use Submission   

First Use Submission

[**]

[**]

December 15, 2003    First Use Submission   

First Use Submission

[**]

January 26, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

January 29, 2004    First Use Submission   

First Use Submission

[**]

[**]

February 2, 2004    First Use Submission   

First Use Submission

[**]

[**]

February 3, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

[**]

March 3, 2004    First Use Submission   

First Use Submission

[**]

[**]

April 6, 2004    First Use Submission   

First Use Submission

[**]

[**]

 

F-4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

May 10, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

[**]

[**]

[**]

May 11, 2004    First Use Submission   

First Use Submission

[**]

May 14, 2004    First Use Submission   

First Use Submission

[**]

May 25, 2004    First Use Submission   

First Use Submission

[**]

June 1, 2004    First Use Submission   

First Use Submission

[**]

June 9, 2004    First Use Submission   

First Use Submission

[**]

June 16, 2004    First Use Submission   

First Use Submission

[**]

[**]

July 7, 2004    First Use Submission   

First Use Submission

[**]

[**]

July 21, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

July 23, 2004    First Use Submission   

First Use Submission

[**]

July 26, 2004    First Use Submission   

First Use Submission

[**]

August 2, 2004    First Use Submission   

First Use Submission

[**]

[**]

August 5, 2004    First Use Submission   

First Use Submission

[**]

[**]

 

F-5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

August 20, 2004    First Use Submission   

First Use Submission

[**]

August 24, 2004    First Use Submission   

First Use Submission

[**]

September 10, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

September 23, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

September 23, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

F-9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

October 1, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

October 4, 2004    First Use Submission   

First Use Submission

[**]

October 6, 2004    Auxilium Correspondence    Auxilium contacted DDMAC DTC group
to alert them that a draft piece was being submitted for comments prior to use.
October 20, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

November 1, 2004    Draft DTC Promotional Piece    Draft [**] Promotional piece
November 3, 2004    First Use Submission   

First Use Submission

[**]

[**]

[**]

November 10, 2004    First Use Submission   

First Use Submission

[**]

December 6, 2004    First Use Submission   

First Use Submission

[**]

 

F-7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

December 17, 2004    DDMAC Correspondence    [**] January 14, 2005    Auxilium
Correspondence    [**] January 31, 2005    DDMAC Correspondence    [**]

 

F-8